Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 1 of 75 PageID #:22139




       It follows that in cases involving ESI, to satisfy their preservation duties,

parties must investigate and disable autodelete functions on email accounts (client

and web-based) at the onset of litigation if those accounts reasonably contain

relevant information and it is reasonable under the circumstances of the case to do

so. This was the standard articulated in the Zubulake decisions and incorporated

into the 2006 version of Fed. R. Civ. P. 37(f). The 2006 committee notes to Rule 37(f)

explained the impact of autodeletion functions:

       [Rule 37(f)] applie[d] to information lost due to the routine operation of
       an information system only if the operation was in good faith. Good faith
       in the routine operation of an information system may involve a party’s
       intervention to modify or suspend certain features of that routine
       operation to prevent the loss of information, if that information is
       subject to a preservation obligation.

Fed. R. Civ. P. 37(e) advisory committee’s note to 2006 amendment. Well before this

case was filed in 2012, attorneys were on notice to instruct their clients to disable




set aside the regular document retention policy, such as turning off auto-delete in email,
and the date those steps were taken.”); Matthew Ralph & Caroline D. Sweeney, E-Discovery
and Antitrust Litigation, 26 Antitrust 58, 59 (2011-2012) (stating that “suspension of email
auto-delete functions is now a fairly well recognized standard of conduct” in e-discovery
context); Richard L. Miller & Kristen Werries Collier, Avoiding the Innocent Spoliation of
Evidence, 24 Chi. B. Ass’n Rec. 40, 43 (2010) (advising in state law context that once a
business expects litigation, it “should suspend all electronic auto-delete policies and
programs with respect to the individuals that were involved with the matter at issue”)
(emphasis removed); Joshua C. Gilliland & Thomas J. Kelley, Modern Issues in E-
Discovery, 42 Creighton L. Rev. 505, 513 (2009) (“If you get sued and your client has not
suspended their document destruction policies or turned off its auto-delete procedure, a
court will not find that the client acted in good faith. For instance, there is ample bodies of
case law where people still get sanctioned by trying to claim [2006 safe harbor] Federal
Rule 37(e) protection, which fails, because they did not suspend their e-mail archiving
systems.”); Helen L. Marsh, Here Comes the Judge: The New Federal Rules on E-Discovery,
18 Prac. Litig. 7, 16 (2006) (advising attorneys to “[i]dentify auto-delete or auto-archive
policies, employee compliance with those policies, and determine modification, if necessary,
to meet requirements of [the] litigation hold.”).


                                             151
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 2 of 75 PageID #:22140




autodelete functions. The Sedona Principles: Best Practices Recommendations and

Principles for Addressing Electronic Document Production, 29, 247 (2d ed. 2007).

Indeed, long before the litigation started and during its long and convoluted

existence, courts regularly warned parties to suspend their automatic deletion

policies when litigation was reasonably anticipated. 42 See, e.g., Weitzman v.

Maywood, No. 13 C 1228, 2014 U.S. Dist. LEXIS 120686, at *4 (N.D. Ill. Aug. 29,

2014) (“When a party first reasonably foresees that litigation is on the horizon, it

must suspend its ordinary policies governing how information is retained or

destroyed and put into place a litigation hold to preserve relevant material.”); YCB

Int'l, Inc. v. UCF Trading Co., No. 09-CV-7221, 2012 U.S. Dist. LEXIS 104887, at

*25 (N.D. Ill. June 12, 2012) (citing Zubulake, 220 F.R.D. at 218); Krumwiede v.

Brighton Assocs., L.L.C., No. 05 C 3003, 2006 U.S. Dist. LEXIS 31669, at *23-24

(N.D. Ill. May 8, 2006) (same); see also Jonathan Redgrave, An Examination of

“Litigation Holds” and the Preservation of Electronic Documents in the Context of

Zubulake, Jones Day Commentaries, Nov. 2004, at 4,

https://www.jonesday.com/files/Publication/8b2f8bf5-d077-4b02-80e5-



42See also Nicholas O’Donnell, 10 Essentials for a Well-Drafted Litigation Hold Notice,
Sullivan Law (Jan. 7, 2016, 5:38 PM) (explaining that a litigation hold should direct IT
personnel to suspend normal deletion policies and suggesting the following language: “To
comply with our legal obligations, the Company must make all reasonable efforts to
preserve, or suspend from deletion, overwriting, modification, or other destruction of all
relevant paper or electronic data in your possession, custody, or control that is relevant to
this litigation matter.”) (emphasis removed); The Sedona Principles, at 29 (“As part of a
legal hold process, a party should be prepared to take good faith measures to suspend or
modify any feature of information systems which might impede the ability to preserve
discoverable information.”) (emphasis added); Sidoti & Monteyne, supra p. 28, at 12
(example hold letter directing client to suspend deletion and overwriting practices to
comply with discovery obligations).

                                             152
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 3 of 75 PageID #:22141




f69db0d75372/Presentation/PublicationAttachment/05cfba3e-a8d6-471f-9eaf-

fab096b23b82/RedgraveJDcommentary.pdf. Even state courts warned counsel of

the failure to disable autodelete functions and affirmed sanctions for failing to do so.

VOOM HD Holdings, LLC v. Echo Star Satellite, LLC, 939 N.Y.S.2d 321, 332-33

(N.Y. App. Div. 2012). The comments to the 2015 amendments to Rule 37, which

replaced Rule 37(f) with the current version of 37(e), again warned of the

consequences of failing to disable autodeletion functions:

      [A]s under [the 2006 version of 37(f)], the routine, good-faith operation
      of an electronic information system would be a relevant factor for the
      court to consider in evaluating whether a party failed to take reasonable
      steps to preserve lost information, although the prospect of litigation
      may call for reasonable steps to preserve information by intervening in
      that routine operation.

Fed. R. Civ. P. 37(e) advisory committee’s note to 2015 amendment. Thus, even

after the 2015 amendments, courts continue to expect litigants to reasonably

investigate and alter routine data destruction once litigation is reasonably

anticipated to satisfy their preservation duties. See, e.g., Charlestown Capital

Advisers, LLC. v. Acero Junction, Inc., 18-CV-4437, 2020 U.S. Dist. LEXIS 180982,

at *34 (S.D.N.Y. Sep. 30, 2020); Hernandez v. Helm, No. 18 C 7647, 2019 U.S. Dist.

LEXIS 195947, at *11-12 (N.D. Ill. Nov. 12, 2019); Hunting Energy Servs. v.

Kavadas, No. 3:15-CV-228 JD, 2018 U.S. Dist. LEXIS 161416, at *13-14 (N.D. Ind.

Sept. 20, 2018). These are not novel concepts. Instead, this is what a typical

litigation hold should do. The Sedona Conference, Commentary on Legal Holds,

Second Edition: The Trigger & The Process, 20 Sedona Conf. J. 341, 357 (2019).

      The rationale behind directing litigants to investigate and disable autodelete

                                          153
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 4 of 75 PageID #:22142




functions is obvious: if ESI is relevant to litigation that may or has commenced, the

Rules of Civil Procedure require that that data be preserved, which cannot be done

if the data is set to autodelete and is ultimately deleted. As this case demonstrates,

attorneys and parties that ignore their obligations to reasonably investigate the

possibility of or disregard autodelete functions run the risk of destroying relevant

evidence and visiting prejudice upon their litigation adversaries, thereby earning

sanctions. A litigation hold—whether verbal or written—that fails to instruct a

party to disable autodeletion functions is not much of a litigation hold. Brown, 2014

U.S. Dist. LEXIS 90123 at *56; MOSAID Techs. Inc. v. Samsung Elecs. Co., 348 F.

Supp. 2d 332, 339 (D.N.J. 2004) (“When the duty to preserve is triggered, it cannot

be a defense to a spoliation claim that the party inadvertently failed to place a

‘litigation hold’ or ‘off switch’ on its document retention policy to stop the

destruction of that evidence.”).

      The issuance of a litigation hold does not end counsel’s duty in preserving

ESI. Lisa C. Wood & Matthew E. Miller, What You and Your Client Can and

Should Do to Avoid Spoliation of Electronic Evidence, 27 Antitrust ABA 85, 86

(Summer 2013) (“In addition, it is not enough to notify the client of preservation

obligations: ‘Counsel must take affirmative steps to monitor compliance [with the

litigation hold] so that all sources of discoverable information are identified and

searched.’”). Counsel cannot simply issue a litigation hold and assume they are

done with their role in preserving ESI. Scheindlin & Capra, supra, at 85. They

must continue to monitor and supervise or participate in a party’s efforts to comply



                                           154
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 5 of 75 PageID #:22143




with the duty to preserve. The Sedona Conference, Commentary on Legal Holds,

Second Edition: The Trigger & The Process, 20 Sedona Conf. J. 341, 358 (2019)

(collecting cases and other authority dating back to 2004); see, e.g., Charlestown

Capital Advisors, LLC, 2020 U.S. Dist. LEXIS 180982, at *34.

      Here, certain GoDaddy emails and all Yahoo! chats (except for two, one of

which is particularly damning, chats that were disclosed years after the close of fact

discovery, Pl.’s Exs. 17, 37) were deleted and are gone forever. See, e.g., Tr. 219, 927

(Yahoo! chats gone forever), 938 (some GoDaddy emails not recoverable). And none

of the former defense counsel instructed Duke to disable any autodelete functions.

Tr. 936. But, strangely, Duke and the former defense counsel still take the position

that a written litigation hold was not necessary for Duke to understand his

preservation duties. Tr. 588. This is patently wrong. Had Duke understood his

duties, those documents would not have been spoliated. Again, ESI was deleted and

is lost, so obviously Duke did not understand his preservation duties. Tr. 927, 938.

Or, if Duke did understand his duties, then he intentionally spoliated ESI. Had

reasonable steps—including a litigation hold communication stating to cease all

autodelete functions—been taken when the duty to preserve arose, this ESI would

more likely not have been deleted. Moreover, counsel did nothing to follow up on

their supposedly reasonable verbal litigation hold, even after learning of the

autodeletion of GoDaddy emails and the failure to collect the Yahoo! emails. And,

even after those colossal failures, they dawdled for months after learning about the

need to obtain and preserve the Yahoo! chats and did so only after the Court



                                          155
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 6 of 75 PageID #:22144




ordered them to investigate the issue. Compare Tr. 926 (Leavens testifies that he

knew Yahoo! chats were not produced, does nothing to investigate whether chats

were recovered before May 2018 and does not know why he did nothing), with Dkt.

268, at 1 (showing that counsel did not investigate issue until after August 14, 2018,

hearing); J.S.T. Corp. v. Robert Bosch LLC, No. 15-13842, 2019 U.S. Dist. LEXIS

90431, at *31 (E.D. Mich. 2019) (“Bosch then did not take any proactive efforts to

restore or replace the lost email until many months later.”). They dawdled even

though Leavens knew—all the way back in 2012—that Duke communicated on

Yahoo! chat. Tr. 926. And if more evidence that the verbal litigation hold was

insufficient is necessary, it bears repeating that even though Duke communicated

with Saraswat via Yahoo! chat, he never searched for responsive Yahoo! chat

documents or attempted to preserve this ESI and it is now gone forever. Tr. 138,

139, 216, 272. Whether the remaining requirements necessary to impose sanctions

under Rule 37(e) are established is addressed below.

             3. Collection of ESI

      The collection of ESI overlaps with many other areas of the discovery process.

ESI that is not identified or preserved cannot be produced. And even ESI that is

identified and preserved may not be collected if clients are not properly counseled

and supervised—by using, among other things, appropriate documentation—during

the identification and preservation process. And even when attorneys properly

counsel and supervise clients, allowing clients to self-collect ESI leaves them subject




                                         156
 Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 7 of 75 PageID #:22145




to allegations of incomplete production. In this case, Defendants and the former

defense counsel engaged in unsupervised and undocumented self-collection.

       Custodian self-collection occurs when counsel direct their clients to identify,

preserve, collect, and produce documents and electronic information in response to

discovery requests. Jack Halprin, Custodian Self-Collection – The Challenges &

Consequences, PEER TO PEER (May 2008). Reasons counsel give for relying on

custodian self-collection include that the case is small, to save on costs, or that their

client has its own know-how for preserving and finding responsive information on

its own. See Alex Khoury, Self-Collection in E-Discovery – Risks vs. Rewards, Law

360 (Aug. 28, 2017, 10:43 AM EDT), https://www.law360.com/articles/957202/self-

collection-in-e-discovery-risks-vs-rewards. 43 However, parties and counsel that

embark on self-collection can soon encounter multiple pitfalls that can sidetrack the

litigation and lead to motions to compel, spoliated evidence, and even sanctions. Id.

Without proper guidance and oversight from counsel, custodian self-collection can

be a risky move, as this case establishes. The former defense counsel appeared

oblivious to any of these concerns. Tr. 1201-02.

       The first pitfall counsel may encounter is the client’s failure to identify all

sources of responsive information. Clients may not have the technical or legal

understanding to identify all possible sources of information, especially ESI. See



43
  None of these reasons exist here. First, this is not a small case. Duke’s former counsel
claims it is an eight-figure case. Dkt. 367, at 64. Second, the case is being defended under
a reservations of rights, so costs are far less of a concern. Third, the mere existence of the
sanctions motion and this order shows that Duke’s preservation and collection efforts were
monumentally lacking.

                                             157
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 8 of 75 PageID #:22146




Halprin, Custodian Self-Collection, supra (“Technical limitations, lack of legal

understanding and improper preservation techniques such as “drag-and-drop” are

all grounds for potential errors in self-collection efforts. . . . [S]ome employees may

not understand or remember that relevant ESI may be stored as sent e-mail

messages or drafts of documents.”). Although some sources of information are

obvious such as documents or e-mails, other potential sources of electronic

information are less obvious, including social media, messaging apps, thumb drives,

and cloud storage. 1 LexisNexis Practice Guide: MA e-Discovery & Evidence

§ 3.08. Based on the evidence at the hearing, this type of ESI was not preserved,

searched, collected, or produced in this case before Plaintiff filed the motion for

sanctions.

      Relying solely on the client to identify the universe of relevant information,

without reasonable inquiry to verify that the client accurately captured that

universe, can lead to sources of information being overlooked. For instance, in Bd.

of Regents of the Univ. of Neb. v. BASF Corp., No. 04 CV 3356, 2007 U.S. Dist.

LEXIS 82492, at *6-7 (D. Neb. Nov. 5, 2007), plaintiff’s counsel “gained an

‘understanding’” after talking to his client’s employees that all relevant information

could be found in a professor’s lab except for a few other documents, though counsel

knew where those were, too. But after opposing counsel questioned whether all

responsive documents had been found and produced on multiple occasions, each

occasion led plaintiff’s counsel to inquire further, which led to the discovery of more

previously-unknown relevant information, including ESI contained on floppy discs



                                          158
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 9 of 75 PageID #:22147




(remember those?) that required a computer forensics expert to retrieve. Id. at *7-

12. This trickling production of documents eventually led the court to conclude that

plaintiff’s counsel had failed to conduct the thorough search for documents required

by Fed. R. Civ. P. 34 and awarded sanctions. Id. at *17-20; see also Tarlton v.

Cumberland Cty. Corr. Facility, 192 F.R.D. 165, 170 (D.N.J. 2000) (“[Defense

c]ounsel had a duty to explain to their client what types of information would be

relevant and responsive to discovery requests and ask how and where relevant

documents may be maintained. . . . It was not their option to simply react to

plaintiff’s fortuitous discovery of the existence of relevant documents by making

disjointed searches, each time coming up with a few more documents, and each time

representing that that was all they had.”).

      The second pitfall counsel may fall into after embarking on self-collection is

the client’s failure to preserve evidence, as discussed throughout this order. As was

done here, “[i]t is not sufficient to notify all employees of a legal hold and expect

that the party will then retain and produce all relevant information.” Samsung

Elecs. Co. v. Rambus, Inc., 439 F. Supp. 2d 524, 565 (E.D. Va. 2006); see also

Procaps, S.A. v. Patheon, Inc., No. 12-24356-CIV, 2014 U.S. Dist. LEXIS 28263, at

*5 (S.D. Fla. Feb. 28, 2014) (awarding attorneys’ fees, in part, because counsel

“failed to realize that its client never actually implemented the litigation hold”).

Instead, counsel must take affirmative steps to monitor compliance. Samsung

Elecs., 439 F. Supp. 2d at 565. One particular risk that can result from failing to

fully instruct the client on its obligations to preserve evidence or to monitor its



                                           159
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 10 of 75 PageID #:22148




compliance is the autodeletion of electronic information. Here, as discussed in

detail, counsel ran headlong into this risk despite nearly a decade of case law and

secondary authority flagging this critical issue for them. For example, back in 2004,

the court in Convolve, Inc. v. Compaq Comput. Corp., 223 F.R.D. 162, 175-76

(S.D.N.Y. 2004), noted that in “the world of electronic data, the preservation

obligation is not limited simply to avoiding affirmative acts of destruction. Since

computer systems generally have automatic deletion features that periodically

purge electronic documents such as e-mail, it is necessary for a party facing

litigation to take active steps to halt that process.”

      Even when the client has identified all possible sources of relevant

information, a third pitfall may arise when the client may not find or provide to

counsel all responsive documents and ESI from those sources. Crafting effective

searches of ESI can be challenging, even for counsel. See Nat’l Day Laborer Org.

Network v. U.S. Immigration & Customs Enf’t Agency, 877 F. Supp. 2d 87, 108-09

(S.D.N.Y. 2012). Therefore, “effective custodian-conducted searches must give

specific directions as to search terms and techniques.” Brown v. West Corp., 287

F.R.D. 494, 499 (D. Neb. 2012). In Procaps S.A., plaintiff’s counsel left the collection

of relevant documents to the client, who looked for responsive documents using a

single search term and searched only e-mails between the plaintiff and defendant,

neglecting to search internal e-mails or e-mails on which he was copied, which led

the court to order a comprehensive forensic search of the plaintiff’s ESI and to

award fees. Procaps, 2014 U.S. Dist. LEXIS 28263, at *7-8.



                                           160
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 11 of 75 PageID #:22149




      Similarly, in Cache La Poudre Feeds, LLC v. Land O’Lakes Farmland Feeds,

LLC, 244 F.R.D. 614, 625, 630 (D. Colo. 2007), counsel merely directed the client to

“identify documents that ‘related to the litigation,’” “simply accepted whatever

materials employees provided,” and then assured opposing counsel that they had

made the necessary efforts to provide all relevant documents and information. That

is precisely what happened in this case. And, as in this case, that representation

turned out to be untrue. The court found that counsel could not legitimately claim

that they made every effort to provide all relevant information when they had

undertaken no independent action to verify the completeness of what employees

found. Id. at 629-30.

      Clients may fail to find or provide all responsive information for the

additional reason of self-interest. As one author has warned, “[d]ocument collection

by custodians who have a stake in the outcome of the litigation or whose conduct

might have been embarrassing or compromising will draw heightened scrutiny and

skepticism.” Khoury, Self-Collection in E-Discovery, supra; see also 1 LexisNexis

Practice Guide: MA e-Discovery & Evidence § 3.08. (“Permitting self-collection,

particularly where the custodians are fact witnesses to a litigation, has some

obvious downsides such as the fact witnesses’ self-interest and likely lack of forensic

training in locating and securing relevant documents.”).

      This type of skepticism was warranted in Wachtel, when the court imposed

sanctions after the defendant relied on employees to search for and turn over

whatever the employees determined was relevant: “[m]any of these specific



                                         161
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 12 of 75 PageID #:22150




employee-conducted searches managed to exclude inculpatory documents that were

highly germane to Plaintiffs’ requests.” Wachtel, 239 F.R.D. at 92. As in this case,

some of these documents were first revealed to the plaintiff when attached as

exhibits to the defendants’ summary judgment motions. Id. at 91. Moreover, as in

Wachtel, Duke was left to determine relevance. Tr. 785-86.

      A fourth pitfall is that clients who self-collect may not fully document how

they conducted their searches. As articulated in The Sedona Principles, “[h]aving

documentation can help respond to legitimate challenges . . . – even those made

years later – to the processes employed, avoid overlooking ESI that should be

collected, and avoid collecting ESI that is neither relevant nor responsive to the

matter at issue.” The Sedona Principles, Third Edition: Best Practices,

Recommendations & Principles for Addressing Electronic Document Production, 19

SEDONA CONF. J. 1, cmt. 6.c (2018). Counsel who do not closely monitor a client’s

search criteria and techniques may discover too late that the client did not

document the sources of information it searched or the tools or terms it employed.

      As established in this case, if opposing counsel challenges the completeness of

discovery responses, the lack of documentation from the client will leave counsel

hamstrung when attempting to defend the production. And more fundamentally,

the revelation that the client’s search was never systemized and documented will

leave counsel vulnerable to the argument that counsel had never met its duty to

conduct a reasonable inquiry into the thoroughness of the client’s search and the

completeness of the production before the production was made. See Metro. Opera



                                         162
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 13 of 75 PageID #:22151




Ass’n, Inc. v. Local 100, Hotel Emps. & Rest. Emps. Int’l Union, 212 F.R.D. 178, 221-

22 (S.D.N.Y. 2003); see also Halprin, Custodian Self-Collection, supra (“self-

collection is inherently risky because it is not defensible; counsel who rely on self-

collection cannot have confidence in the accuracy and thoroughness of the process or

determine how much relevant information custodians may have failed to produce or

even intentionally delete as the case law has shown.”). Though an added cost at the

front-end, “[r]etaining an experienced e-discovery consultant and relying on that

consultant to plan and supervise a collection provides a ‘buffer’ between the client

and the appearance of intentionality if any documents missed during collection

become the focus of a spoliation motion.” Khoury, Self-Collection in E-Discovery,

supra. That was not done here. The ESI vendor was only charged with copying the

four hard drives and running the search terms against the images. Tr. 1426, 1432-

33, 1481, 1494-95. An ESI consultant was not engaged to plan and supervise the

production of ESI until well after the motion for sanctions was filed. Dkt. 318.

      Not every effort to self-collect is doomed to failure. When counsel issue a

detailed written litigation hold (including an instruction to disable autodelete

functions) that is fully disseminated to all the relevant custodians, properly instruct

the client on thorough searches, conduct a reasonable inquiry to ensure that the

client’s efforts resulted in a responsive production of information, and document

their efforts, courts have concluded that counsel and the party have met their

obligations. See Mirmina v. Genpact LLC, No. 3:16-cv-00614, 2017 U.S. Dist.

LEXIS 117412, *4-5 (D. Conn. July 27, 2017). But none of that happened here.



                                          163
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 14 of 75 PageID #:22152




Indeed, the former defense counsel were never concerned about issues related to

self-collection. Tr. 1201-02. There was no attorney supervision of the ESI collection

in this case. They had no idea of the methodology Duke used to collect the ESI in

response to discovery requests. Tr. 891. In fact, the former defense counsel allowed

Duke to determine what ESI was material to the case. Tr. 786. As has been

demonstrated in this case, nothing is to be gained and much is to be lost when

counsel blindly rely on a client to self-collect after an inadequate litigation hold and

insufficient inquiry into the adequacy of the client’s search.

             4. Review of ESI

             The review of the collected ESI can raise thorny problems, particularly

as it relates to the identification, culling, and logging of documents protected from

disclosure by a privilege or the work-product doctrine. The Federal Rules of Civil

Procedure have attempted to address those problems in various ways. See, e.g., Fed.

R. Civ. P. 26(b)(5)(B). Likewise, Federal Rule of Evidence 502(b) provides a

valuable safeguard, provided counsel or the court uses it. Panel Transcript,

Electronic Evidence and Digital Evidence: E-Discovery: Where We’ve Been, Where We

Are, Where We’re Going, 12 Ave Maria L. Rev. 1, 31 (2014) (“[T]he number of

lawyers who do not know about Federal Rule of Evidence 502 is mind-boggling.”—

Judge Andy Peck (ret.)). Thankfully, the sanctions motion here generally does not

raise issues relating to the review of the materials. There was some noise made

about a discrepancy about the number of hard copy documents produced after the

Yahoo! snafu. This issue was touched upon during the hearing, but in the scheme of



                                          164
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 15 of 75 PageID #:22153




things and other clear discovery violations, it does not affect this Court’s ultimate

determination of the sanctions to be imposed for at least two reasons. First,

electronic documents were produced in native format, per court order, ameliorating

this concern. Second, because of the imposition of all of the sanctions this Court is

already imposing (which cure Plaintiff’s prejudice), in its discretion, this Court

chooses not to impose any sanctions relating to the discrepancy. Consequently, for

this and other reasons stated in the order addressing this issue, the Court denies

Duke’s motion to reopen the evidentiary hearing. Dkt. 370.

              5. Disclosure/Production of ESI

       Production of ESI involves several issues, including, but not limited to, the

nature of the disclosure/production and the timing of the disclosure/production.

       The nature of the production is addressed in Rule 34(b)(2)(D), (E). Luckily,

the nature of the production of ESI is not a major issue in the sanctions motion, in

part, because, when first notified of the initial Yahoo! snafu, the Court ordered

production of the available responsive ESI in both native format and hard copy. 44

As noted previously, this production method raised some concerns by Plaintiff

because of a discrepancy in these two forms of production. But again, this Court is

not imposing sanctions because of this discrepancy.

       Unluckily, the timing of the ESI disclosure/production is a major issue in the

sanctions motion. Just like physical documents, ESI must be timely disclosed. So,


44
  This decision should not be read as authority for requiring all native production all the
time. The facts of this case are hopefully unique. The Court’s order requiring this
production to be both in hard copy and all native was the result of frustration with
Defendants’ ESI processes.

                                             165
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 16 of 75 PageID #:22154




some ESI must be disclosed automatically, without even a production request.

Those Rule 26(a)(1)(A)(ii) disclosures of ESI must be made either at the date

ordered by the court or under Rule 26(a)(1)(C). These disclosures include ESI a

party may use to support its claims or defenses. Fed. R. Civ. P. 26(a)(1)(A)(ii). It is

critical that the ESI be provided in initial disclosures or as early as possible in the

litigation. Moore, 2011 U.S. Dist. LEXIS 126738, at *27-28. If ESI does not fall

within the scope of the required initial disclosures but is responsive to Rule 34

production requests, it must be produced within 30 days. Fed. R. Civ. P. 34(b)(2)(A).

And as a failsafe, just like paper documents, ESI that falls under the scope of

required initial disclosures or a production request must be made as supplemental

disclosures or productions under Rule 26(e). Like many courts, this Court’s

standard practice is to include a specific date in its case management order to make

supplemental disclosures and productions. Fed. Rs. Civ. P. 16(a)(3)(B)(i),

26(e)(1)(B). In this case, that date was June 1, 2015. Dkt. 116.

      Case management orders, which are sometimes referred to as scheduling

orders under Rule 16, are critical in federal civil litigation. Kassim v. City of

Schenectady, 221 F.R.D. 363, 365 (N.D.N.Y. 2003) (importance of a case

management order “cannot be overstated”). These orders should not be taken

lightly. Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001); see also

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (“A

scheduling order is not a frivolous piece of paper, idly entered, which can be

cavalierly disregarded without peril.”) (internal citation and quotation omitted).



                                          166
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 17 of 75 PageID #:22155




Long ago, our system rejected trial by ambush, and instead, instituted the discovery

process. Bankdirect Capital Fin., LLC v. Capital Premium Fin., Inc., No. 15 C

10340, 2018 U.S. Dist. LEXIS 224705, at *11 n.5 (N.D. Ill. Nov. 8, 2018). The

disclosure and discovery rules exist to ensure that cases are not litigated in the

dark. Hickman v. Taylor, 329 U.S. 495, 501 (1947). For that process to work, courts

must impose and enforce deadlines. Marmo v. Tyson Fresh Meats, Inc., 457 F.3d

748, 759 (8th Cir. 2006) (adhering to case management order dates is critical to

achieving the goal of Rule 1); Anthony v. City & Cty. of Denver, 16-cv-01223, 2018

U.S. Dist. LEXIS 150096, at *10 (D. Colo. Sept. 4, 2018) (scheduling order is an

important tool to avoid surprises to the parties and court). Indeed, Rule 16 requires

case management orders to include specific benchmark dates in the order. Fed. R.

Civ. P. 16(b)(3)(A). Without these orders and the dates contained in those orders,

federal civil litigation would be chaotic. Fuller v. Winn-Dixie Montgomery, LLC, No.

16-00363, 2017 U.S. Dist. LEXIS 112777, at *4-5 (S.D. Ala. July 19, 2017) (without

adherence to the dates in a scheduling order an ad hoc, chaotic, “anything-goes”

approach would result); Brandt v. City of Westminster, No. 16-cv-01356, 2017 U.S.

Dist. LEXIS 113171, at *10 (D. Colo. May 1, 2017) (scheduling order is an important

tool necessary for the orderly preparation of a case).

      Indeed, there is a method to this Court’s madness in its case management

orders. This Court specifically schedules supplement dates at least 30 days before

the close of fact discovery for at least three reasons. First, this date acts as a

warning shot. The date is a reminder to the parties to take a final pass through the



                                           167
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 18 of 75 PageID #:22156




file to ensure that if there are documents, witnesses, or information that have not

been disclosed, they must be disclosed immediately. Second, in theory, this practice

prevents last minute disclosures or productions that would derail the case

management. By requiring supplemental disclosures 30 days before the close of fact

discovery, if there are last minute disclosures of documents, witnesses, or

information, the parties have 30 days to complete discovery on those matters. This

process ensures that the remaining dates in the case management order, such as

the dispositive motion date, remain intact. When parties blow the supplemental

disclosure date—as Defendants did here—the damage cascades downstream

through the remaining deadlines. Third, a firm and specific date forecloses motions

and responses as to whether the supplemental disclosures or productions were

made “in a timely manner.” Fed. R. Civ. P. 26(e)(1)(A).

      The supplemental disclosure date and the close of fact discovery date are

even more paramount when expert witnesses are used, as in this case, for multiple

reasons. First, a party cannot withhold or fail to produce information or documents

and then feed those documents to its expert as a backdoor attempt to later

introduce the evidence. Second, and maybe even worse, parties cannot withhold

documents or information from the other side as well as their expert and then after

the expert issues a report and is deposed, produce the documents or information to

the other side. Even if the expert claims—as one of the experts unsurprisingly




                                         168
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 19 of 75 PageID #:22157




claims here, Dkt. 348, at 329-30 45—that the new documents or information would

not change the opinions, the other side is entitled to that information to challenge

the opinions. Fed. R. Civ. P. 26(a)(2)(B)(ii); Tr. 1265. This is precisely why parties

are entitled to know and receive the documents and information which an expert

considers. In re Google AdWords Litig., C08-03369, 2010 U.S. Dist. LEXIS 136757,

at *10 (N.D. Cal. Dec. 8, 2010); JPMorgan Chase Bank, N.A. v. Mal Corp., 07 C

2034, 2009 U.S. Dist. LEXIS 153240, at *14 (N.D. Ill. Oct. 30, 2009) (disclosure of

facts and data is to allow party to prepare effective cross-examination of expert

witness).

       As established at the hearing, and as shown in this order, Defendants failed

to timely disclose ESI under the requirements of Rule 26(a)(1), Rule 26(e), and Rule

34. There can be no reasonable dispute that critical necessary and responsive ESI

was not timely disclosed or produced under Rule 26(a)(1) and Rule 26(e) because

these documents were not disclosed until well after June 1, 2015, when Defendants

disclosed them for the first time in response to Plaintiff’s motion for summary

judgment and in support of their own summary judgment motion. See, e.g., Dkt.

233, at 24-25; Tr. 1284; Pl.’s Ex. 1. Obviously, if ESI is used to fend off summary

judgment, that ESI is electronically stored information the party is using to support

its claims and defenses. Fed. R. Civ. P. 26(a)(1)(A)(ii). And the ESI produced in


45
  Defendants’ experts have been problematic throughout the life of the case. One expert,
David A. Haas, made an “unquestionably embarrassing gaffe” in his original opinion that
required him to supplement his opinion, which like the other expert witness, still did not
require him to change his ultimate opinion. Dkt. 181, at 5. And yet another expert
witness’s opinion was withdrawn on the eve of his deposition. Dkt. 189. One can only
speculate as to the reasons.

                                            169
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 20 of 75 PageID #:22158




2018 was responsive to various production requests served years earlier. More

importantly, because Duke’s GoDaddy email accounts were not searched before May

of 2019, there is likely a cache of additional ESI that has still not been produced.

Dkt. 318. 46

       One final layer on the timing of production of ESI exists in this case. On

June 11, 2015, the Court granted, in part, Plaintiff’s motion to compel. Dkt. 132. In

that order, the Court required Defendants to produce responsive documents by June




46 Even at the hearing, Stamatis continued to protest that none of the untimely produced
documents was important. Tr. 1293-94. This protestation is meritless and, frankly,
beneath an attorney of his stature. Stamatis lost substantial credibility arguing otherwise.
Besides being contrary to Leavens’ admission that the Plaintiff’s arguments were not
frivolous, Tr. 918-19, Stamatis’ position fails for at least three reasons. First, opposing
counsel does not get to decide what is important to an adversary. Non-privileged ESI that
may support a claim or defense must be disclosed under Rule 26(a)(1)(A)(ii) and non-
privileged, proportional, relevant and responsive ESI must be produced under Rule 34.
There is no rule that allows opposing counsel to determine disclosures and productions
based upon what he thinks is important. Second, Plaintiff litigated the case up until that
point based on the incomplete disclosures and discovery. Unquestionably, Plaintiff’s
litigation tactics and actions would have been different had it possessed this ESI. Laukus,
292 F.R.D. at 511; Tr. 356 (“And if we would have had these not dumped on us in June of
2018, we might have been able to understand this much more clearly and taken depositions
timely and done other things in this case.”). Third, the assertion is hollow under the
specific facts of this case. Plaintiff had repeatedly and unequivocally asserted the unclean
hands defense based upon the undisputed fact that the metatag was in the website.
Indeed, Defendants knew the import of this defense. Dkt. 269, at 13-14. And, so, the SEO
ESI that was not timely produced went to the heart of Plaintiff’s case. Notably, Pl.’s. Ex. 17
inflicts significant damage to Defendants’ arguments regarding unclean hands. Likewise,
the ESI relating to the defamation claim are important. Initially, it is critical to remember
that Defendants were so flummoxed by this ESI that they sought to dismiss the defamation
counterclaim to avoid being sanctioned for their late production. Dkt. 292, at 1. Moreover,
this ESI supports Plaintiff’s argument that no defamatory statements were made, were
inconsistent with Duke’s deposition testimony and, therefore, could be used to impeach
Duke (compare Dkt. 294-2, at 199 (Pl.’s Ex. 20) (“Q: Did you give him any direction to
record any of the events taking place at the trade show? A: No.”) with Tr. 348 (“maybe you
can record them saying something libelous about me, lol.”)), and would have provided
Plaintiff’s with the ability to timely raise “invited defamation” as an affirmative defense,
Dkts. 147, 154. The untimely disclosure of this ESI prejudiced Plaintiff in these ways,
among many others.

                                             170
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 21 of 75 PageID #:22159




15, 2015. Id. On June 12, 2015—one day later—after merely asking Duke if

responsive documents existed and conducting no other investigation, the former

defense counsel informed Plaintiff that no responsive documents existed. Tr. 1227,

1228. That was false. Tr. 1228. Responsive documents existed. Tr. 1181, 1228.

And those documents were later produced in the spring of 2018, years after the

court ordered date of June 15, 2015. Tr. 1220, 1223, 1228. It really should go

without saying, but ESI must be produced by the date a court orders its production

by either a case management order or an order granting a motion to compel—not

years later in the middle of summary judgment briefing. Hart v. Blanchette, No. 13-

CV-6458, 2019 U.S. Dist. LEXIS 55061, at *110-12 (W.D.N.Y. Mar. 29, 2019)

(attorneys and parties must follow court orders) (collecting cases), see also Frazier v.

Layne Christensen, Co., 486 F. Supp. 2d 831, 845-46 (W.D. Wis. 2006) (granting

motion for sanctions for, among other things, producing thousands of documents

during summary judgment briefing); Wachtel v. Health Net, Inc., 239 F.R.D. 81,

105-06 (D. N.J. 2006) (granting motion for sanctions for, among other things,

producing thousands of documents during summary judgment briefing and relying

on undisclosed documents in summary judgment briefs).

             6. Three Assumptions Underlying the ESI Discovery Process

      The five basic steps of e-discovery assumes three interrelated propositions:

(a) that counsel is competent, (b) that the client is honest and candid with counsel,

and (c) that counsel documents the processes that were used so that they can

reasonably defend the processes if the production is challenged.



                                          171
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 22 of 75 PageID #:22160




                    a. Competence of Counsel

      Counsel must be competent in their knowledge and ability to identify,

preserve, collect, review, and produce ESI. Competence pervades every aspect of

the ESI discovery process. This is not a new requirement. Donald R. Lundberg,

Electronically Stored Information and Spoliation of Evidence, 53 Res Gestae 131,

133 (2010) (“It is no longer amateur hour. It is way too late in the day for lawyers to

expect to catch a break on e-discovery compliance because it is technically complex

and resource-demanding.”). Giving credit where it is due, the Court freely quotes

from the excellent discussion of this topic by Redgrave, et al., Expectations of

Conduct by Counsel, supra note 6, at 16. Courts can and should expect attorneys

appearing before them on e-discovery matters to demonstrate that they are

prepared and competent. Id. at 25.

      Attorneys have a professional and ethical obligation to understand all
      phases of discovery, including the identification, preservation,
      collection, processing, review, and production of relevant electronically
      stored information (ESI). . . If attorneys are not competent in these
      areas, they have an ethical duty to become competent, associate
      themselves with attorneys who are, or to decline the representation. * *
      * Courts are showing less patience with counsel who plead ignorance
      regarding ESI or technology in general. Competence in discovery
      includes having a general understanding of discovery rules, how they
      apply to the various types of ESI a client may have that could be relevant
      to the matter, and a more specific understanding of how a client’s
      information technology systems and ESI are structured. Counsel must
      investigate how to locate, preserve, and collect relevant ESI from those
      systems, and should seek to do so in the most efficient and cost-effective
      manner.

Id. at 16-17. “Establishing basic facts about a client’s ESI, Information

Governance/record retention program, and legal hold process is fundamental to



                                          172
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 23 of 75 PageID #:22161




meeting discovery obligations [ ] and should be accomplished as early as practicable

under the circumstances.” Id. at 19.

       Critical to this case is counsel’s competence when working with an ESI

vendor. As established at the evidentiary hearing and as discussed in this order,

the former defense counsel gave a very limited scope of work to the ESI vendor and

then sought to blame the vendor when it performed under the contract as directed.

Tr. 810-11, 893. 47 That’s a nonstarter.

       Parties are expected to select competent partners, such as service
       providers or vendors. . . Hiring a competent vendor is only the first step;
       counsel must appropriately supervise that vendor throughout all phases
       of discovery. Counsel should not assume that the vendor is proceeding
       as counsel thinks the vendor should proceed. Rather, counsel should
       confirm that the vendor is actually following counsel’s instructions.
       Disconnects can happen at all stages [including] [w]hat sources are
       searched; [and] what data . . . is collected . . . .

Redgrave, et al., Expectations of Conduct by Counsel, supra note 6, at 18; see also

The Sedona Principles, Second Edition, supra, at 122 (“Ultimate responsibility for



47
  A more egregious attempt to shift blame was Defendants’ and the former defense
counsel’s attempt to blame Plaintiff for failing to notify them that Defendants’
representations were incorrect. Dkt. 253-1, at 4. This is another legal nonstarter.
MOSAID Techs. Inc., 348 F. Supp. 2d at 337. And this is an astounding assertion,
particularly when Defendants and the former defense counsel’s view were that Plaintiff’s
assertions of discovery chicanery was an erroneous blunderbuss. Dkt. 233, at 22; Tr. 1291-
93. This defense was emblematic of Defendants’ and the former defense counsel’s position:
Blame everyone and everything else. Blame the vendor; blame opposing counsel; blame the
“circumstances.” Dkt. 253-1, at 4; Tr. 1403. It wasn’t until the post-hearing briefs when
Leavens’ counsel—and only Leavens’ counsel—wisely abandoned that position. Dkt. 379, at
1-2. But, still, the recognition of errors was made with passive voice. See, e,g., Dkt. 379 at
1 (“there were certain deficiencies in the discovery process”). Stamatis previously
recognized that sanctions were warranted. Dkt. 315, at 9. But he has since crawfished that
admission. Dkt. 378, at 2, 25. A wiser, more reasonable and honest strategy is that when
you mess up, ’fess up. Doubling down in the face of overwhelming facts was foolish.
Litigation is not a game. “As officers of the court, all attorneys conducting discovery owe
the court a heightened duty of candor.” A PDX Pro Co., 311 F.R.D. at 653.

                                            173
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 24 of 75 PageID #:22162




ensuring the preservation, collection, processing, and production of electronically

stored information rests with the party and its counsel, not with the non-party

consultant or vendor.”). Here, there was no disconnect in the vendor following

counsel’s instructions. The vendor did precisely what counsel instructed it to do.

The disconnect was that the initial collection—per counsel’s direction, based upon

Duke’s unverified and repeatedly inaccurate representations that everything was on

the hard drives, Tr. 609, 629, 1029, 1160-61; LS Ex. 7; LS Ex. 13—was woefully

deficient.

       In 2012, the ABA’s Commission on Ethics 20/20 . . . wrote that
       “technology has irrevocably changed and continues to alter the practice
       of law in fundamental ways” and that “[l]awyers must understand
       technology in order to provide clients with competent and cost effective
       services they expect and deserve.” * * * The 20/20 Commission noted
       that practicing law in today’s digital age “now require(s) lawyers to have
       a firm grasp on how electronic information is created, stored, and
       retrieved” and stated that “lawyers need to know how to make and
       respond to electronic discovery requests and to advise their clients
       regarding electronic discovery obligations.” Unsurprisingly, this
       Comment has been widely interpreted as imposing a duty relating to
       competence when practicing e-discovery.

Redgrave, et al., Expectations of Conduct by Counsel, supra note 6, at 22-23. Again,

the recognition of the duty of competence with respect to ESI is not new and existed

years before this case was filed. Back in 2009, a leading treatise noted counsel’s

duties:

       Lawyers have a responsibility to educate themselves and their clients
       about the new and pertinent legal and technical issues regarding
       electronic discovery. This is especially true when it comes to counsel’s
       affirmative obligation to actively engage with his or her client in the
       process of identifying, preserving, reviewing, and producing electronic
       information. This includes the obligation to seek, as part of the lawyer’s



                                          174
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 25 of 75 PageID #:22163




      due diligence, all relevant information, positive or otherwise, which may
      relate to the claims at issue. To do otherwise is an ethical violation.

Scheindlin & Capra, supra, at 473.

                    b. Honesty and Candor of Client

      Axiomatically, a client has a duty to be honest with its counsel and to

affirmatively notify its counsel to correct mistakes, misrepresentations, and

misapprehensions. See Taylor v. Illinois, 484 U.S. 400, 418 (1988) (“The client has a

duty to be candid and forthcoming with the lawyer. . .”); Petrie v. Gen. Contracting

Co., 413 P.2d 600, 601 (1966) (“We are constantly hearing talk about the obligations

of lawyers to be honest with their clients, which is correct and salutary. But it is

also true that a client has a duty to be honest with his lawyers and that the latter’s

rights are equally entitled to be safeguarded by the courts.”). Attorneys and clients

must be able to rely on the truthfulness of the statements they make to each other.

7A C.J.S. Attorney & Client § 344 (2020). Indeed, the attorney-client privilege

exists to foster candid communications between the attorney and the client. 81 Am.

Jur. 2d, Witnesses, §§ 319, 320 (2020). Certainly, the law cannot countenance

clients lying to their counsel or failing to timely correct errors they are aware of.

      The attorney-client relationship is a principal-agent relationship. Royal

Maccabees Life Ins. Co. v. Malachinski, No. 96 C 6135, 2001 U.S. Dist. LEXIS 3362,

at *61 (N.D. Il. Mar. 20, 2001). The client is the principal, and the attorney is the

agent. Id. A client’s duty of honesty and candor exists from this general

relationship. The principal has a duty to deal with the agent fairly and in good

faith. Restatement (Third) of Agency § 8.15 (Am. Law Inst. 2006). This duty

                                          175
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 26 of 75 PageID #:22164




requires principals to furnish information to agents. Id. at cmt c. In the specific

agency context of the attorney-client relationship, clients owe lawyers the same

duties they owe third parties, including the duty not to misrepresent facts.

Restatement (Third) of the Law of Governing Lawyers § 7 cmt. a (Am. Law Inst.

2000).

         Even outside the context of a principal-agent relationship,

misrepresentations can occur when a party has a duty to speak but remains silent.

Restatement (Third) of Torts: Liability for Economic Harm § 13 (Am. Law Inst.

2020). A duty to speak to correct a misrepresentation exists in at least three

circumstances. First, a duty to speak exists when the actor has made a prior

statement and knows that it will likely mislead another if not amended, even if it

was not misleading when made. Id. at § 13(a). In this context, nondisclosure can

amount to deceit if the actor has spoken other words, or performed other acts, that

may not have been culpable at the time but will become so if the actor remains

silent. Thus, an actor may make a false statement and believe it to be true but later

discover that it is false or misleading, or an actor may make a false statement in the

reasonable belief that it will not elicit reliance but later discover that it has. Under

these circumstances, the actor is obliged to update the earlier statement to prevent

those statements from having a fraudulent effect. Id. at cmt. b. Second, a duty to

speak exists when the actor is in a fiduciary or confidential relationship with

another that obliges the actor to make disclosures. Id. at § 13(b). So, silence can

amount to deceit if it occurs against the backdrop of a special relationship between



                                           176
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 27 of 75 PageID #:22165




the parties that causes one of them to rely on the other to be forthcoming. Id. at

cmt. c. Confidential relationships occur when a party is required to act in good faith

because they have a relationship of trust. Id. The principal-agent relationship, in

particular the attorney-client relationship, is a fiduciary one. Bank One v.

Trammell Crow Servs., No. 03 C 3624, 2003 U.S. Dist. LEXIS 23120, at *17-18

(N.D. Ill. Dec. 23, 2003). Third, a duty to speak exists when the actor knows that

the other party to a transaction is mistaken about a basic assumption behind it, and

that the other party, because of the relationship between them, the customs of the

trade, or other circumstances would reasonable expect disclosure of what the actor

knows. Restatement (Third) Torts § 13(c). As a result, when the fact is basic to the

transaction and the other party has a legitimate reason to rely on the actor to

supply the information, this imbalance of knowledge creates a duty on the better-

informed party to disclose it. Id. at cmt. d.

      Case law likewise places a duty upon clients to be honest with counsel and to

correct factual errors, in part, to ensure that the same errors and mistakes are not

repeated in the future. Moser v. Bret Harte Union High Sch. Dist., 366 F. Supp. 2d

944, 986 (E.D. Cal. 2005). Parties have a duty to provide true, explicit, responsive,

complete, and candid answers to discovery. Carlson v. Freightliner LLC, 226 F.R.D.

343, 372 (D. Neb. 2004); Wagner v. Dryvit Sys., 208 F.R.D. 606, 609 (D. Neb. 2001).

      Finally, the Federal Rules of Civil Procedure place a duty of candor on

parties. That duty is enforced on pain of sanctions. Fed. R. Civ. P. 11(b), (c)

advisory committee’s note to 1983 amendment. In discovery, the parties have an



                                          177
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 28 of 75 PageID #:22166




obligation to conduct themselves in good faith. Hon. Paul Grimm, Good Faith in

Discovery, 46 Litig. 23 (2020) (Rule 26(g) requires parties to act in good faith in

discovery).

       Duke was at a legal and factual advantage over the former defense counsel.

Legally, he was in a fiduciary relationship with them. In this relationship, Duke

was the principal and they were the agents. Factually, Duke had a knowledge

advantage over the former defense counsel. As a general matter, he knew more

about computer usage, systems, and storage than the former defense counsel. Tr.

1027, 1029, 1030. Even if one were to believe Duke’s recent self-professed claim to

be a Luddite—and this Court does not—he still knew more than the former defense

counsel, save perhaps Shonder. 48 Specifically, as to his knowledge of his own

computer usage, systems, and storage, Duke knew far more than the former defense

counsel. This was his data after all; and none of them conducted a custodian

interview. Tr. 243, 773-75, 783, 1127-28. Consequently, Duke was duty bound to be

honest and candid with the former defense counsel. He was not.

       Duke was not honest and candid about the location of his emails, both the

Yahoo! and GoDaddy emails. Without doubt, Duke notified them of the existence of

these email accounts, and he even showed Leavens these accounts. Tr. 236-37, 605,

759. (Whether Leavens understood what he was observed is doubtful. Tr. 628; Dkt.


48
  For example, Shonder understood the distinction between email client and web-based
emails and recognized that the auto-forwarding “solution” was not accurate. Tr. 1390-
92,136. In contrast, Liberman was unaware of any difference between email client and
web-based email, Tr. 1151; Stamatis just assumed for some reason that all chats were
ethereal, Tr. 1320; and Leavens didn’t know much about anything related to this topic. Tr.
838, 908, 1030; Dkt. 256, at 13-14.

                                           178
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 29 of 75 PageID #:22167




256, at 13-14.) But Duke was not honest and candid with the former defense

counsel about the location of the emails or the searching, copying and producing of

the emails.

      As to the location, Duke informed the former defense counsel both verbally

and in writing that his electronic data (“everything”) was on the four computers.

Tr. 605, 629, 896, 1029; Dkt. 294-2, at 621; LS Ex. 7. He reiterated that they “had

everything.” Tr. 1242. This was not true. The late production of the Yahoo! emails,

the spoliation of the Yahoo! chats, and the still-to-be produced GoDaddy emails

prove that point. Tr. 1224 (“The information that we received was inaccurate.”);

Dkt. 318, at 4-5. And Duke knew that all his electronic data, including emails, were

not on the four hard drives. Tr. 238-39, 1402-03, 1410-12. Duke knew that both the

Yahoo! and GoDaddy emails were web-based and did not reside on his computers.

Tr. 238-39. But Duke did not tell the former defense counsel this. Tr. 238-39.

Moreover, he failed to correct this information, despite having a duty to do so.

      As to the searching, copying, and producing of the emails, he knew that

neither the Yahoo! or GoDaddy online emails would be copied, searched and

produced by just copying the hard drives. Tr. 118, 129-31, 238-39, 281-82, 611, 632.

He did not notify the former defense counsel of this fact until years later. The

undisputed evidence establishes that he did not tell the former defense counsel that

the GoDaddy emails had not been copied, searched, and produced until May of 2019.

Tr. 1328-30, 1402-03, 1410-12. Despite five days of testimony, there was no

evidence that Duke ever told them that the Yahoo! emails were not produced



                                         179
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 30 of 75 PageID #:22168




because they were stored online rather than on his four computers. Indeed, the best

inference from the evidence is that 4Discovery told the former defense counsel that

the Yahoo! emails were not produced because they were web-based. LS Ex. 11, at 3.

Critically, after the disclosure that the Yahoo! emails had not been produced

because they were online and not stored on the four hard drives, Duke only notified

the former defense counsel a year later that GoDaddy emails were stored in the

cloud and not on the four computers when he thought it would help him respond to

the motion for sanctions. Tr. 1402-03, 1410-12.

      Duke also told the former defense counsel, specifically Life, that no

documents existed regarding Duke’s communications with Saraswat. Tr. 1222-24.

As the tardy Yahoo! document production showed, this was false too. Tr. 1181,

1222-24.

      Duke also told the former defense counsel that only one recording of the Las

Vegas trade show existed. Tr. 654. This was false. As shown previously, he knew

there were at least two, and more likely three. Dkt. 294-2, at 221-31.

      These findings of lack of honesty and candor are buttressed by Duke’s false

testimony documented throughout this order. In particular, Duke’s deposition

testimony contains at least three notable falsehoods.

      These finding do not absolve the former defense counsel. They possessed

their own duties, which they breached. They fundamentally failed to implement

reasonable and established processes to identify, preserve, collect, and produce ESI.

They failed to identify ESI by not conducting a custodian interview. Tr. 100-01,



                                        180
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 31 of 75 PageID #:22169




243, 773-75, 783, 995-96, 1127-28. They failed to preserve ESI by not issuing a

litigation hold that, among other things, informed Duke to disable autodeletion

functions, and failed to monitor the litigation hold, to the extent there was one. Tr.

127, 209, 215, 221-22, 749, 936, 1208. They failed to collect ESI by leaving Duke to

self-collect without any oversight or confirmation of his efforts. Tr. 1170-72, 1186-

87, 1201-02, 1120-24. And all of these failures were part of the reason—in addition

to Duke’s lack of honesty and candor—that lead to the untimely production of ESI

as well as the spoliation of ESI. And even after they were on notice of repeated ESI

failures, they conducted no investigation or monitoring, but instead simply

continued to rely on Duke—the very person whom they knew made

misrepresentations to them previously. Tr. 1224 (“The information that we received

was inaccurate.”), 1357 (“In hindsight, you know, I would have done things

differently, but I took that as face value, and we moved on from there.”).

                    c. Documentation

      Documentation, including documenting communications with clients, is not a

new phenomenon that arose with the advent of ESI. Documentation has always

been a fundamental aspect of an attorney’s trade. This includes documenting

correspondence with clients, which traditionally are kept in a correspondence file.

Mauet, supra note 9, at 17. Here, however, the former defense counsel did not even

have a correspondence file. Tr. 749-50. Perhaps that is unsurprising because

counsel had almost no correspondence to file.




                                         181
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 32 of 75 PageID #:22170




      Documenting the process used to identify, preserve, collect, review, and

produce ESI is critical:

      Documenting discovery efforts can greatly benefit attorneys in the short and
      long term. The sheer volume and complexity of electronic discovery requires
      meticulous organization. Documenting discovery will help attorneys focus on
      what questions must be asked and what documents will be needed. While
      documenting discovery might be time consuming, it may be beneficial to an
      attorney not only because it can help organize the discovery process and help
      demonstrated to the court that proper discovery protocol has been followed,
      but it may also provide much needed support for the evidentiary issues.

Scheindlin & Capra, supra. at 484. Documenting the efforts to collect ESI is

particularly important. Id. at 209 (“[I]t is always wise to document the steps taken

to collect responsive ESI.”). Documentation is even more important when the client

is left to self-collect ESI, as discussed above. And documenting the processes and

efforts made to preserve ESI is fundamentally important. The Sedona Conference,

Commentary on Legal Holds, Second Edition: The Trigger & The Process, 20 Sedona

Conf. J. 341, 405 (2019); Lundberg, Electronically Stored Information and

Spoliation of Evidence, 53 Res Gestae at 133 (Case law “illustrates the importance

of lawyers taking a thoroughly documented leadership role in directing client

compliance with the often-rigorous demands of e-discovery”). This is particularly

true when preservation efforts are likely to be challenged. The Sedona Conference,

Commentary on Legal Holds, Second Edition: The Trigger & The Process, 20 Sedona

Conf. J. at 378. “Counsel should document conversations with ‘key players’

regarding preservation efforts and the steps taken to collect and produce responsive

information. This documentation should be done contemporaneously with the

meetings and communications to avoid misunderstandings or lapses in memory.”

                                         182
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 33 of 75 PageID #:22171




Wood & Miller, What You and Your Client Can and Should Do to Avoid Spoliation

of Electronic Evidence, 27 Antitrust ABA at 88. Indeed, documentation of the

litigation hold process is so important that the Sedona Conference established a

guideline addressing why and how to document this process. Id. at 404-05.

       Moreover, counsel are better able to accurately explain and defend their

actions taken during the ESI process if documentation exits. For example, in A

PDX Pro Co. v. Dish Network Serv., LLC, 311 F.R.D. 642 (D. Colo. 2015), counsel

repeatedly emailed his client about perceived discovery deficiencies, and when it

turned out that the client had not been forthcoming, the court found that the

information in those emails established that counsel engaged in a reasonable

inquiry. Id. at 655-56. So, sanctions were not awarded against that counsel. Id. at

656.

       In this case, the lack of documentation on all manner of issues was pervasive.

As shown, the absence of documentation—which at times appears intentional—of

the ESI discovery process not only increases the difficulty to defend actions and

decisions, but it also increases the fact finder’s suspicion of witnesses’ testimony.

This is more so when the actions and decisions were already shown to be

inadequate and counsel had reason to question the credibility of a client left

unmonitored to self-collect ESI but, nevertheless, continued to fail to document.

                                     *     *      *

       Lest Defendants and the former defense counsel think this Court is being

hypersensitive, the issues in this case are issues that vex federal trial court judges



                                          183
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 34 of 75 PageID #:22172




nationally. Attorneys’ failures to understand their client’s data and e-discovery

practices, search for data appropriately or diligently, search the data itself

appropriately or diligently, deliver complete productions, act timely or act at all,

comply with court orders, and understand e-discovery itself or turn to someone who

does for assistance are all failures that federal trial court judges identify as

requiring corrective action. George Socha, Exterro and Duke/EDRM Judges Survey

2019 Series: Part 2, Taking Affirmative Action to Address E-Discovery Problems,

ACEDS.org (April 15, 2019), https://aceds.org/exterro-and-duke-edrm-judges-

survey-2019-series-part-2-taking-affirmative-action-to-address-e-discovery-

problems. This Court is not picking nits. Indeed, a reason why this Court has cited

so many authorities from such a vast swath is to show that the fundamental

principles of ESI identification, preservation, collection, review, and production was

not cabined to a tiny patch of the legal profession. Electronic discovery is—and has

been for years—ubiquitous. The multiple failures in this case were fundamental.

Alone, each failure was problematic. Collectively, they were cataclysmic. The

errors were disastrous not only to Plaintiff but also to the Court and the other

litigants seeking the resources of the Court.

      D. Legal Authority to Impose Sanctions




                                          184
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 35 of 75 PageID #:22173




       Plaintiff seeks sanctions under a full arsenal of authority, including inherent

authority, civil contempt, 28 U.S.C. § 1927, Rule 11, Rule 26(g), Rule 37, and Rule

56(h). 49

              1. Bases the Court Will Not Use

                     a. Inherent Authority and Civil Contempt

       The Court will not impose sanctions under either its inherent authority or

civil contempt at this time.

       Initially, when conduct could be adequately sanctioned under the Federal

Rules of Civil Procedure or a specific statute, a court should generally rely on those

rules or statute to impose sanctions rather than on its inherent authority.


49Plaintiff did not seek to impose sanctions under two other excellent candidates: Rule 16(f)
and the prior version of Rule 37(e). Initially, Rule 16(f) allows for sanctions, even on the
court’s own motion, against a party or its attorneys for failing to obey a scheduling order or
other pretrial order, both of which happened here. Fed. R. Civ. P. 16(f)(1)(C). Those
sanctions include, but are not limited to, sanctions authorized by Rule 37(b)(2)(A)(ii) – (vii)
as well as reasonable expenses. Fed. Rs. Civ. P. 16(f)(1), (2); see Hart v. Blanchette, No. 13-
cv-6458, 2019 U.S. Dist. LEXIS 55061, at *107-12 (W.D.N.Y. Mar. 29, 2019) (for an
excellent discussion of sanctions under Rule 16(f)). But because (1) Plaintiff did not cite
this rule and the parties did not brief this rule, (2) similar standards apply to other rules
invoked by Plaintiff, and (3) sufficient authority to impose sanctions exists under other
rules invoked by Plaintiff and addressed by the parties, in its discretion, the Court will not
sua sponte rely on Rule 16(f). Hart, 2019 U.S. Dist. LEXIS 55061, at *108 n. 23. Next,
because this case was filed in 2012, the 2015 amendments do not necessarily apply. The
amendments renumbered and substantially revised what was former Rule 37(f). See Philip
T. Favro, The New ESI Framework Under the Proposed Rule 37(e) Amendments, 21 Rich. J.
L. & Tech. 8, (2015). And, theoretically, had this Court applied former Rule 37(f) to these
circumstances, the Court would have imposed significantly harsher sanctions (and not
“curative measures”). See, e.g., The End of Sanctions? Rules Revisions and Growing
Expertise are “De-Risking” eDiscovery, Logikcull (2019),
https://www.logikcull.com/public/files/The-End-of-Sanctions.pdf. (Only Stamatis addressed
the issue, and wisely, argued against applying former Rule 37(f).) Because Plaintiff did not
move for sanctions under former Rule 37(f), the Court will apply Rule 37(e) as adopted in
2015. The Court will not sua sponte apply the former and potentially applicable rule,
despite good reasons to do so. Defendants and the former defense counsel are catching a
break.


                                             185
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 36 of 75 PageID #:22174




Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991). Here, Rules 26(g) and Rule 37

provide adequate authority. Moreover, inherent authority requires a finding of bad

faith designed to obstruct the judicial process or to violate a court order; clumsy

lawyering is not enough. Fuery v. City of Chicago, 900 F.3d 450, 463-64 (7th Cir.

2018). 50 The Court is not currently finding subjective bad faith—as that term is

defined in this context—at this time, although there is more than sufficient

evidence to impose sanctions under other rules and impose curative measures under

Rule 37(e). Finally, with respect to the loss of ESI, the Court still believes that its

ability to rely on inherent authority has been removed. Snider v. Danfoss, LLC, No.

15 CV 4748, 2017 U.S. Dist. LEXIS 107591, at *7 n.8 (N.D. Ill. July 12, 2017); see

also Philmar Dairy, LLC v. Armstrong Farms, No. 18-cv-0530, 2019 U.S. Dist.

LEXIS 115384, at *4 (D.N.M. July 11, 2019); Nuvasive, Inc v. Kormanis, No.

1:18CV282, 2019 U.S. Dist. LEXIS 40195, at *5-7 (M.D.N.C. Mar. 13, 2019);

Matthew Hamilton & Donna Fisher, New Best Practices Under E-Discovery

Spoliation Rule, Law360 (Aug. 30, 2019, 1:13 PM EDT),

https://www.law360.com/articles/1193820/new-best-practices-under-e-discovery-

spoliation-rule. But there are good arguments why this belief may be incorrect.

Hon. James C. Francis IV & Eric Mandel, Limits on Limiting Inherent Authority:

Rule 37(e) and the Power to Sanction, 17 Sedona Conf. J. 613, 643-47 (2016); Casey



50
  The Seventh Circuit has never addressed whether the bad faith requirement to impose
sanctions under inherent authority is objective, like under Rule 26(g), or subjective. The
circuits appear divided on that issue. See Clemens v. Nissan Motor Co., No. 04-CV-2584,
2007 U.S. Dist. LEXIS 116916, at *2 n.1 (N.D. Tex. Apr. 20, 2007). This Court can tackle
that issue another day.

                                            186
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 37 of 75 PageID #:22175




C. Sullivan, Kicking the Hornet’s Nest: Judge Francis on eDiscovery, Inherent

Authority, and the Supreme Court, Logikcull (May 25, 2017),

https://www.logikcull.com/blog/kicking-the-hornets-nest-judge-francis-on-

ediscovery-inherent-authority-and-the-supreme-court. However, these arguments

were not raised by the parties and the Court declines to resolve this thorny issue

sua sponte. Deciding whether an Advisory Committee Note—not the text of a rule—

can abrogate federal courts’ inherent authority can await another day.

      Civil contempt rests on a court’s inherent authority. Jones v. Lincoln Elec.

Co., 188 F.3d 709, 737 (7th Cir. 1999). So, all the same reasons for rejecting

inherent authority apply to civil contempt at this time. Civil contempt would not be

a good source of authority for at least one other possible reason. Defendants and

the former defense counsel significantly violated unambiguous demands in court

orders when they failed to make reasonable and diligent efforts, such as failing to

timely disclose and produce ESI even when ordered to do so. See SEC v. Hyatt, 621

F.3d 687, 692 (7th Cir. 2010) (identifying elements for civil contempt). But their

actions and inactions occurred when the undersigned was a magistrate judge.

When a contemptuous act is committed when a magistrate judge is hearing a case

on a referral, a cumbersome and time intensive process is necessary. 28 U.S.C. §

636(e)(6). Part of this process includes a certification to “a district judge” who then

holds a hearing and metes out punishment. Id. This Court is unsure how that

process would work under these particular circumstances now that the undersigned




                                          187
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 38 of 75 PageID #:22176




is the district judge assigned to the case. Currently, the Court has neither the time

nor desire to resolve that unique problem.

                       b. Rule 11

      Although, unquestionably, false representations were made in papers filed

with the Court, including declarations under oath and representations in filings

based on those declarations, see, e.g., dkts. 253, 253-1, the Court will not impose

sanctions under Rule 11. All the papers related to motions filed for various

discovery failures. See, e.g., Dkt. 239, at 7-8. And Rule 11 cannot be used as

authority for sanctions for motions under Rules 26-37. Fed. R. Civ. P. 11(d) (“This

rule does not apply to disclosures and discovery requests, responses, objections, and

motions under Rules 26 through 37.”); see Moeck v. Pleasant Valley Sch. Dist., 844

F.3d 387, 391 n.8 (3d Cir. 2016) (Rule 11 not applicable to incidents that “arose in

the context of discovery”). Further, more applicable rules exist that address the

discovery violations at issue here. 2 James Wm. Moore et al., Moore’s Federal

Practice § 11.02[8], at 11-14 (3d ed. 2019). This Court will not rely on Rule 11 as a

basis for sanctions.

                       c. Rule 56(h)

      This Court likewise is disinclined to impose sanctions under Fed. R. Civ. P.

Rule 56(h). There is very little case law on this rule. Allegheny Ludlum Corp. v.

Nippon Steel Corp., No. 89-5940, 1991 U.S. Dist. LEXIS 204, at *11 (E.D. Pa. Jan. 7,

1991). Indeed, sanctions are rarely awarded under this rule. AMTRAK v.

Cimarron Crossing Feeders, Nos. 16-1094 & 18-1081, 2018 U.S. Dist. LEXIS



                                         188
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 39 of 75 PageID #:22177




193595, at *142 (D. Kan. Nov. 14, 2018) (even actions that were “certainly

disturbing” did not result in sanctions); Gress v. Smith, No. 2:13-cv-0328, 2018 U.S.

Dist. LEXIS 54823, at *13 (E.D. Cal. Mar. 30, 2018). And when sanctions have been

awarded, the conduct has been particularly egregious. Scalia v. E. Penn Mfg. Co.,

No. 18-1194, 2020 U.S. Dist. LEXIS 103459, at *29 (E.D. Pa. Jun. 13, 2020);

Allegheny Ludlum Corp., 1991 U.S. Dist. LEXIS 204 at *11. The paucity of case law

imposing sanctions may be based on several factors. First, the rule requires direct

evidence of a prior inconsistent statement. Gress, 2018 U.S. Dist. LEXIS 54823 at

*13. Second, before sanctions can be imposed, a court must have relied on the

affidavit. 11 James Wm. Moore et al., Moore’s Federal Practice § 56.94[6], at 56-242

(3d ed. 2019). Third, an elevated burden of proof must be met to impose sanctions

under this rule. Bowers v. Rector & Visitors of the Univ. of Va., No. 3:06-cv-00041,

2007 U.S. Dist. LEXIS 75064, at *10 (W.D. Va. Oct. 9, 2007) (“clear evidence”

required); see also 2 James Wm. Moore et al., Moore’s Federal Practice § 11.02[8], at

11-14 (2019) (Rule 56(h) standard more stringent than Rule 11 standard). Fourth,

sanctions require that the affidavit be based on subjective bad faith or “solely for

delay.” Fed. R. Civ. P. 56(h); Bowers, 2007 U.S. Dist. LEXIS 75064 at *10

(subjective bad faith required). “Solely” is a critical word, whether used in a rule,

statute, or opinion. See Kallenbach v. Colvin, No. 15 CV 50120, 2016 U.S. Dist.

LEXIS 140780, at *7 (N.D. Ill. Oct. 11, 2016). The law rarely finds that an action

occurred for a singular purpose.




                                          189
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 40 of 75 PageID #:22178




       The Court will not impose sanctions under Rule 56(h) for three reasons.

First, there are other, more applicable rules that address the conduct raised in the

sanctions motion, which is focused primarily on discovery issues. Second, although

declarations were submitted to this Court that were undoubtably untrue, at this

time, the Court is not currently finding these declarations were necessarily made

with subjective bad faith or done solely for delay. But the Court is finding that false

representations were made with gross negligence. See Liberty Life Assurance Co. v.

Devillalvilla, No. 6:12-cv-1320, 2013 U.S. Dist. LEXIS 184334, at *5 (M.D. Fla. Nov.

12, 2013), objection overruled, 2014 U.S. Dist. LEXIS 10316 (M.D. Fla. Jan. 28,

2014) (“Wielding Hanlon’s razor, the Court declines to infer malice from conduct

that can be adequately attributed to incompetence.”). Third, the erroneous

declarations were not ultimately relied upon by the Court in ruling on the summary

judgment motions because no judge ever ruled on the motions.

                    d. 28 U.S.C. § 1927

       Exercising its discretion, the Court will not impose sanctions under 28 U.S.C.

§ 1927.

       This statute allows courts to sanction attorneys for unreasonably protracting

litigation:

       Any attorney or other person admitted to conduct cases in any court of
       the United States or any Territory thereof who so multiplies the
       proceedings in any case unreasonably and vexatiously may be required
       by the court to satisfy personally the excess costs, expenses, and
       attorneys’ fees reasonably incurred because of such conduct.




                                          190
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 41 of 75 PageID #:22179




28 U.S.C. § 1927. This statute is dense. First, under the plain language of the

statute, it applies only to counsel, not to parties. United States v. Int’l Bhd. of

Teamsters, 948 F.2d 1338, 1345-46 (2d Cir. 1991). Second, the actions must

multiply the proceedings, meaning prolong the case. See Mandel v. Bd. of Trs. of the

Cal. State Univ., No. 17-cv-03511, 2019 U.S. Dist. LEXIS 89156, at *3 (N.D. Cal.

May 28, 2019). Third, the attorney’s actions must be both unreasonable and

vexatious. 28 U.S.C. § 1927. “Vexatious” means “without reasonable or probable

cause or excuse; harassing; annoying.” United States v. Lain, 640 F.3d 1134, 1137

(10th Cir. 2011) (citing Vexatious, Black’s Law Dictionary 1596 (8th ed. 2004); Cruz

v. Savage, 896 F.2d 626, 632 (1st Cir. 1990) (“vexatious” means “harassing or

annoying”); see also BDI, LLC v. Summit Drilling Co., No. 16-CV-0226, 2017 U.S.

Dist. LEXIS 94365, at *10 (N.D. Okla. June 20, 2017) (“vexatious” means “intended

to harass”). And, in the Seventh Circuit, the unreasonableness standard is

objective; subjective bad faith is not required. Claiborne v. Wisdom, 414 F.3d 715,

721 (7th Cir. 2005) (reckless or gross negligence is sufficient). Fourth, the Court

has discretion to impose sanctions. Rojas v. Town of Cicero, 775 F.3d 906, 908-09

(7th Cir. 2015).

      Certainly, among other things, the former defense counsel’s repeated

misrepresentations have been annoying to the Court. See, e.g., Tr. 920, 923

(Stamatis representation to Court on August 14, 2018 that Yahoo! chat had been

searched was false); Tr. 1042; Dkt. 253-2, at 4 (Life’s representation to Court that

GoDaddy support emails were forwarded to Yahoo! account was false). And



                                           191
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 42 of 75 PageID #:22180




Plaintiff unquestionably believes it has been harassed. See, e.g., Dkt. 239, at 4, 6

(“Again, this is but one more example among many that demonstrates a pattern of

litigation misconduct.”). But, in its discretion, the Court will not invoke 28 U.S.C. §

1927 to impose sanctions. The Court is not currently finding that the former

defense counsel sought to delay or prolong this case. Instead, having been at least

partially hoodwinked by Duke, they bumbled through e-discovery. And, because 28

U.S.C. § 1927 does not apply to Duke—who is just as culpable as the former defense

counsel—the statute is not a good source to impose sanctions, especially when

several specific rules address the actions.

             2. Bases for Sanctions

      Instead of these bases, the Court will impose sanctions under the applicable

provisions of Rule 26(g) as well as sanctions and curative measures under Rule 37.

                    a. Rule 26(g)

      Plaintiff seeks sanctions for Defendants’ and the former defense counsel’s

various failings under Rule 26(g), including their failure to conduct reasonable

inquiries. Dkt. 294, at 59, 81; Dkt. 381, at 15, 21.

      Attorneys have obligations when they sign initial disclosures and discovery

responses, among other discovery documents. When signing a discovery disclosure,

objection, request, or response, attorneys or parties certify to the best of their

knowledge, information, and belief formed after a reasonable inquiry that:

      (A) with respect to disclosures, the disclosure is complete and correct when

      made; and



                                          192
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 43 of 75 PageID #:22181




       (B) with respect to a discovery request, response, or objection, it is:

              (i) consistent with these rules and warranted by existing law or by a

              nonfrivolous argument for extending, modifying, or reversing existing

              law, or for establishing new law;

              (ii) not interposed for any improper purpose such, as to harass,

              cause unnecessary delay, or needlessly increase the costs of litigation;

              and

              (iii) neither unreasonable nor unduly burdensome or expensive,

              considering the needs of the case, prior discovery in the case, the amount

              in controversy, and the importance of the issues at stake in the action.

Fed. R. Civ. P. 26(g)(1)(A), (B).

       If a certification violates [Rule 26(g)] without substantial justification,

       the court . . . must impose an appropriate sanction on the signer, the

       party on whose behalf the signer was acting, or both. The sanction may

       include an order to pay the reasonable expenses, including attorney’s

       fees, caused by the violation.

Fed. R. Civ. P. 26(g)(3) (emphasis added).

       Although the signature “does not require the signing attorney to certify the

truthfulness of the client’s responses to a discovery request,” it forces an attorney to

“stop and think” about discovery responses and "certifies that the lawyer has made

a reasonable effort to assure that the client has provided all the information and

documents available to him that are responsive to the discovery demand.” Fed. R.



                                           193
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 44 of 75 PageID #:22182




Civ. P. 26(g) advisory committee’s note to 1983 amendment; see also Colyer v. City of

Chicago, No. 12 C 04855, 2016 U.S. Dist. LEXIS 40, at *86-101 (N.D. Ill. Jan. 4,

2016). Despite Leavens’ allusions to the contrary, the reasonable inquiry standard

does not require subjective bad faith. Dkt. 379, at 7, 13.

       [The standard] is an objective standard similar to the one imposed by
       Rule 11. In making the [reasonable] inquiry, the attorney may rely on
       assertions by the client and on communications with other counsel in
       the case as long as that reliance is appropriate under the circumstances.
       Ultimately, what is reasonable is a matter for the court to decide on the
       totality of the circumstances.

Fed. R. Civ. P. 26(g), advisory committee’s note to 1983 amendment (citation

omitted); see also Dugan v. Smerwick Sewerage Co., 142 F.3d 398, 407-08 (7th Cir.

1998); Tec-Air v. Nippondenso Mfg. USA, No. 91 C 4488, 1994 U.S. Dist. LEXIS

2026, at *25-27 (N.D. Ill. Feb. 24, 1994). An attorney must be sanctioned for failing

to conduct an objectively reasonable inquiry because of “carelessness and

inattentiveness;” therefore, “even honest mistakes can be sanctionable.” MAO-MSO

Recovery II, LLC v. State Farm Mut. Auto. Ins. Co., 935 F.3d 573, 583-85 (7th Cir.

2019) (discussing objectively reasonable inquiry under Rule 11). 51 If an attorney or


51
  District Court Judge for the District of Maryland Paul Grimm recently emphasized the
importance of Rule 26(g):

       [T]he signature requirement is no mere formality; it is a certification that
       before propounding, answering, or objecting to a discovery request, the lawyer
       has made a reasonable inquiry, which eliminates “empty head, pure heart”
       excuses for failure to comply with the rule.

Hon. Paul Grimm, Good Faith in Discovery, 46 Litig. 23, 25 (2020). Attorneys would be
wise to familiarize themselves with Rule 26(g) as most federal trial court judges believe
that it is the most neglected e-discovery rule. George Socha, Exterro and Duke/EDRM
Judges Survey 2019 Series: Part 1, Failure to Comply with Federal Rules ACEDS.org (April
1, 2019), https://aceds.org/exterro-edrm-judges-survey-2019-series-part-1-failure-to-comply-


                                            194
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 45 of 75 PageID #:22183




party violates Rule 26(g), sanctions are mandatory, though the nature of the

sanctions is left to the Court’s discretion. Rojas v. Town of Cicero, 775 F.3d 906, 909

(7th Cir. 2015) (“Rule 26(g)(3) gives the judge discretion over the nature of the

sanction but not whether to impose one.”); see also Dugan v. Smerwick Sewerage

Co., 142 F.3d 398, 407-08 (7th Cir. 1998).

       Courts must impose sanctions under Rule 26(g)(3) when attorneys fail in

their duties “to make a reasonable investigation to assure that their clients have

provided all available responsive information and documents.” Bernal v. All Am.

Inv. Realty, Inc., 479 F. Supp. 2d 1291, 1333 (S.D. Fla. 2007). Rule 26(g) requires

counsel to make a “careful inquiry.” Sun River Energy, Inc. v. Nelson, 800 F.3d

1219, 1229 (10th Cir. 2015) (emphasis in original). Counsel are only permitted to

rely on their clients’ assertions if that reliance is appropriate under the

circumstances. A PDX Pro Co. v. Dish Network Serv., LLC, 311 F.R.D. 642, 653 (D.

Colo. 2015); HM Elecs., 2015 U.S. Dist. LEXIS 104100, at *40. “[C]ounsel cannot

simply take a client’s representation about such matters at face value.” Brown,

2014 U.S. Dist. LEXIS 90123, at *51. Blind reliance on a client’s representation is

rarely a reasonable inquiry. Bernal, 479 F. Supp. 2d at 1327. Reliance on clients’

representations is even less reasonable after counsel has reason to question the

clients’ previous representations. A PDX Pro Co., 311 F.R.D. at 657 (once counsel




with-federal-rules. According to a recent survey, federal trial court judges “feel attorneys
are failing to meet their Rule 26(g)(3) obligations to ensure their discovery disclosures and
requests and responses are complete and correct.” Id.

                                             195
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 46 of 75 PageID #:22184




became skeptical of clients’ representations and information, he could no longer

reasonably rely on them).

      Rule 26(g)(3) authorizes the court to sanction the attorney signing initial

disclosures, the party the attorney represents, or both. Fed. R. 26(g)(3). Here, that

means this Court can sanction Leavens, Life, or Duke. See, e.g., Perkins v. Gen.

Motors Corp., 965 F.2d 597, 600-01 (8th Cir. 1992). The rule contemplates that

sanctions must be imposed not only on attorneys who fail to conduct a reasonable

investigation, but also upon clients if they are complicit in the violation of the rule.

Bernal, 479 F. Supp. 2d at 1334. So, when attorneys and their clients are equally

culpable, they should be equally sanctioned. See Id.; Brown, 2014 U.S. Dist. LEXIS

90123 at *51; Laukus, 292 F.R.D at 505-06.

      Defendants’ initial disclosures implicate Rule 26(g) in at least two ways.

First, the initial disclosures did not provide any of the relevant emails regarding the

recordings, nor did they provide all the Las Vegas trade show recordings. Tr. 979.

According to Leavens theory, these recordings supported the defamation claim, so

they were required to be disclosed under Rule 26(a)(1)(A)(ii). Tr. 972-73. Second,

Defendants’ initial disclosures in which they assert that “[e]lectronic records are

located at 1535 North Ashland Avenue, Chicago, Illinois and reside on three or four

computers located there” also implicate Rule 26(g)(1)(A). Pl.’s Ex. 50, at 5; Dkt. 294-

2, at 621. This disclosure was signed by Attorney Leavens on November 26, 2012,

on behalf of Duke. Pl.’s Ex. 50, at 6; Dkt. 294-2, at 622. These initial disclosures

were reviewed by Duke more than once and contained his input. Tr. 1029. These



                                          196
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 47 of 75 PageID #:22185




initial disclosures were not supplemented before the June 1, 2015, supplement date.

So, in addition to Rule 26(g), sanctions under Rule 37(c)(1) come into play in two

ways. Fed. R. Civ. P. 37(c)(1) (authorizing sanctions for the failure to provide

information required by Rule 26(a) or (e)); In re Delta/AirTran Baggage Fee

Antitrust Litig., 846 F. Supp. 2d 1335, 1358 (N.D. Ga. 2012). These initial

disclosures were not complete and correct at the time they were made, nor were

they timely supplemented.

      Defendants’ various discovery responses implicate Rule 26(g)(1)(B) because

they were made without reasonable inquiry. The responses relied solely on Duke’s

representations without any careful inquiry or reasonable investigation,

particularly after they had good reason to question Duke’s credibility when his

previous representations turned out to be untrue. Rather than learning from their

mistakes, they continued unfazed down the same path, belittling Plaintiff’s’

repeated and legitimate concerns in the process.

                    b. Rule 37

      Plaintiff moved for sanctions under every provision of Rule 37, except for

subsection (d). Dkt. 294, at 58-81; Dkt. 381, at 21. Plaintiff correctly did not invoke

Rule 37(d) because Defendants did not totally fail to respond to a discovery request.

Stevens v. Greyhound Lines, Inc., 710 F.2d 1224, 1228 (7th Cir. 1983); Charter

House Ins. Brokers, Ltd. v. New Hampshire Ins. Co., 667 F.2d 600, 604 (7th Cir.

1981). Instead, Plaintiff argues that the disclosures and discovery responses were




                                         197
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 48 of 75 PageID #:22186




incomplete, not provided after a reasonable inquiry, not timely supplemented, and

that ESI was lost.

                          i. Rule 37(a)

      When a party provides incomplete or evasive disclosures, answers to

interrogatories, or responses to requests to produce, the other party can seek to

compel complete and non-evasive productions, answers, and responses. Fed. R. Civ.

P. 37(a). If the court grants the motion, the non-complying party or its attorney or

both must pay the moving party’s reasonable expenses, including attorneys’ fees,

unless the non-complying party’s position was substantially justified or an award of

expenses would be unjust. Fed. R. Civ. P. 37(a)(5). Rule 37(a) sanctions should

encompass all the expenses that would not have been sustained had the opponent

conducted itself properly. Lightspeed Media Corp. v. Smith, 830 F. 3d 500, 507 (7th

Cir. 2016). The plain language of the rule mandates attorneys’ fees be paid by the

opposing party or counsel or both, provided their position was not substantially

justified or an award would be unjust.

      Rule 37(a) applies because the GoDaddy accounts were not searched with the

agreed upon search terms. As a result, after years of litigation, Plaintiff has been

deprived of thousands of relevant and responsive documents because Defendants

never produced them. Dkt. 318. In addition to GoDaddy emails, there appear to be

additional ESI that was not produced. Id.

                          ii. Rule 37(b)




                                           198
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 49 of 75 PageID #:22187




      If a party “fails to obey an order to provide or permit discovery, including an

order under” Rule 37(a), the court may issue further just orders. Fed. R. Civ. P.

37(b)(2). “As long as the sanction is ‘just,’ there are virtually no limitations on

judicial creativity in fashioning a response or remedy to a violation of a discovery

order.” 7 James Wm. Moore et al., Moore’s Federal Practice § 37.51[10] at 37-120

(3d ed. 2019). In addition to the non-exhaustive list of possible sanctions, such as

prohibiting the disobedient party from introducing designated matters in evidence,

a court may order the party, the attorney advising the party, or both, to pay

reasonable expenses caused by the failure to comply with the order, unless the

failure was substantially justified or an award would be unjust. Fed. R. Civ. P.

37(b)(2)(A)(ii), (b)(2)(C). Standing alone, the failure to comply with a district court’s

discovery order is enough to impose sanctions under Rule 37(b). e360 Insight, Inc.

v. Spamhaus Project, 658 F.3d 637, 642 (7th Cir. 2011). Culpability only determines

which sanctions to impose, not whether sanctions are appropriate. Id. A violation

of a court order does not need to be in bad faith; a negligent violation can trigger

Rule 37(b) sanctions. Id. at 642-43. Sanctions under Rule 37(b) must be

proportionally tailored to the severity of the disobedient party’s conduct. Nelson v.

Schultz, 878 F.3d 236, 239 (7th Cir. 2017).

      Rule 37(b) is implicated in this case because Defendants failed to comply with

this Court’s June 11, 2015, order requiring documents relating to Webrecsol and

Kirti Saraswat’s SEO work with Defendants be produced by June 15, 2015. Dkt.

132. Former defense counsel claimed that no additional documents existed based



                                          199
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 50 of 75 PageID #:22188




merely upon a single conversation with Duke. Tr. 1227. That claim was false. Tr.

1223-24, 1227-28. Responsive documents existed but were not disclosed by June 15,

2015. Dkt. 234-1. Instead, responsive documents were dumped on Plaintiff years

later during summary judgment briefing. Dkt. 234-1; Tr. 1199, 1283, 1284. 52

Moreover, even though Duke used Yahoo! chat to communicate with Saraswat, he

never searched Yahoo! chat for responsive documents. Tr. 138, 139.

                            iii. Rule 37(c)

       If a party fails to provide information, such as ESI, as required by Rule 26(a)

or (e), the party is barred from using that information in a motion or at trial, unless

the failure was substantially justified or harmless. Fed. R. Civ. P. 37(c)(1). In

addition to or in lieu of barring the information, among other things, a court may

also order the party to pay reasonable expenses and inform the jury of the party’s

failure. Fed. R. Civ. P. 37(c)(1)(A)—(C). Monetary sanctions under Rule 37(c) may

only be imposed on a party, not counsel. Maynard v. Nygren, 332 F.3d 462, 470 (7th

Cir. 2003); see also Sun River Energy, Inc. v. Nelson, 800 F.3d 1219, 1226-27 (10th

Cir. 2015). Sanctions under Rule 37(c) are automatic and mandatory unless the

non-movant can establish that the failure was substantially justified or harmless.

David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).




52
  Defendants also violated this Court’s case management order by failing to provide Rule
26(e) supplements by June 1, 2015. Dkt. 116. But that is a violation of a scheduling order
that is more appropriately addressed by other rules, such as Rule 16(f) or Rule 37(c)(1). In
re Delta/Air Tran Baggage Fee Antitrust Litig., 846 F. Supp. 2d 1335, 1354-55 (N.D. Ga.
2012); see also Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011). The Court is
using Rule 37(c)(1) to address this violation of a court order.

                                            200
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 51 of 75 PageID #:22189




      Rule 37(c) is implicated here because voluminous, relevant ESI was not

disclosed either in the initial disclosures or by the Rule 26(e) supplement date. The

information was not disclosed until years after the Rule 26(e) supplement date,

completion of expert discovery, and the filing of dispositive motions. Despite this

blatant violation of Rules 26(a) and (e), Defendants and the former defense counsel

attempted to use undisclosed ESI in response to Plaintiff’s summary judgment

motion and in support of their summary judgment motion. Dkt. 233, at 24-25; Dkt.

234-1 (disclosing communications between Kirti Saraswat and Duke and Frank Gu

and Duke for first time). Producing and, more importantly, attempting to use

undisclosed ESI in response to a summary judgment motion can only be described

as dirty pool. Indeed, as Judge Tharp recently stated, “It is a general proposition of

law that, after discovery is closed, a party may not rely on documents that it had in

its possession but failed to produce during discovery. There is no need for an order

that states as much.” Worldpay, US, Inc. v. Haydon, No. 17-cv-4179, 2018 U.S. Dist.

LEXIS 193562, at *7-8 (N.D. Ill. Nov. 14, 2018). Plus, there is likely significantly

more relevant and responsive ESI that has not been produced. Dkt. 318.

                          iv. Rule 37(e)

      Rule 37(e) provides the sole source to address the loss of relevant ESI that

was required to be preserved but was not because reasonable steps were not taken,

resulting in prejudice to the opposing party. Snider v. Danfoss, LLC, 12 CV 4748,

2017 U.S. Dist. LEXIS 107591, at *7-8 (N.D. Ill. July 12, 2017). Rule 37(e)

establishes an analytical decision tree. Oracle Am., Inc. v. Hewlett Packard Enter.



                                         201
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 52 of 75 PageID #:22190




Co., 328 F.R.D. 543, 549 (N.D. Cal. 2018). The decision tree process can be

visualized by a flow chart, such as this:




                                            202
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 53 of 75 PageID #:22191




See Hon. Iain D. Johnston & Thomas Y. Allman, What Are the Consequences for

Failing to Preserve ESI: My Friend Wants to Know, Circuit Rider 57-58 (2019).

Other flow charts exist. 53 See, e.g., The End of Sanctions? Rules Revisions and

Growing Expertise are “De-Risking” eDiscovery, Logikcull (2019); Jarrad Smith, It’s

Purple Raining Sanctions: Litigation Regarding Prince’s Estate Provides

Framework for Determining When Sanctions Apply Under FRCP 37(e), JDSupra

(April 24, 2019), https://www.jdsupra.com/legalnews/it-s-purple-raining-sanctions-

18106; FRCP & E-Discovery: The Layman’s Guide, Exterro, www.exterro.com/frcp-

e-discovery-guide/rule-37e/ (last visited Jan. 14, 2021); Hon. James C. Francis IV &

Eric Mandel, Limits on Limiting Inherent Authority: Rule 37(e) and the Power to

Sanction, 17 Sedona Conf. J. 613, 618 (2016). Luckily, they all illustrate the rule

properly. The Court is partial to its chart for obvious reasons.

       Rule 37(e) has five threshold requirements: (1) the information must be ESI;

(2) there must have been anticipated or actual litigation that triggers the duty to

preserve ESI; (3) the relevant ESI should have been preserved at the time of the

litigation was anticipated or ongoing; (4) the ESI must have been lost because a

party failed to take reasonable steps to preserve it; and (5) the lost ESI cannot be

restored or replaced through additional discovery. Fed. R. Civ. P. 37(e); Snider,




53
  The Court envisions the creation of these various flow charts by ESI wonks as being akin
to characters in “Close Encounters of the Third Kind” creating images and replications of
Devil’s Tower: People vexed by an interaction, furiously creating something tangible in an
attempt to make sense of a new phenomenon. Close Encounters of the Third Kind Mashed
Potatoes, YouTube (May 30, 2011), https://www.youtube.com/watch?v=yecJLI-GRuU.

                                           203
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 54 of 75 PageID #:22192




2017 U.S. Dist. LEXIS 107591, at *8-10. If any of these requirements are not met,

then curative measures and sanctions are unavailable under Rule 37(e).

       If all these threshold requirements are met, then the court must determine if

the party seeking the ESI has suffered prejudice or if the party with possession,

custody, or control of the ESI intended to deprive the seeking party of the ESI. Fed.

R. Civ. P. 37(e)(1), (2). If prejudice but not intent exists, then the court can impose

curative measures. Fed. R. Civ. P. 37(e)(1). A curative measure recognized by the

Advisory Committee notes is barring evidence. Fed. R. Civ. P. 37(e), advisory

committee note’s to 2015 amendments (“In an appropriate case, it may be that

serious measures are necessary to cure prejudice found by the court, such as

forbidding the party that failed to preserve information from putting on certain

evidence. . .”); see also, e.g., Charlestown Capital Advisers, LLC. v. Acero Junction,

Inc., 18-CV-4437, 2020 U.S. Dist. LEXIS 180982, at *54 (S.D.N.Y. Sep. 30, 2020). A

common curative measure courts impose is instructing the jury that it can consider

the circumstances surrounding the loss of the ESI. Thomas Y. Allman, Dealing

with Prejudice: How Amended Rule 37(e) Has Refocused ESI Spoliation Measures,

26 Rich. J. L. & Tech. 1, 64-66 (2020) (collecting cases). 54 If intent (which presumes



54
  Some courts have held that awards of attorneys’ fees are curative measures authorized
under Rule 37(e)(1). See, e.g., Karsch v. Blink Health Ltd., 17-CV-3880, 2019 U.S. Dist.
LEXIS 106971, at *74 (S.D.N.Y. June 20, 2019). This view is held by ESI gurus. Cat3, LLC
v. Black Lineage, Inc., 164 F. Supp. 3d 488, 502 (S.D.N.Y. 2016) (Francis, J.). Even
knowing it is in the distinct minority on this issue, this Court is not so sure attorneys’ fees
are available but is open to being convinced otherwise. Snider, 2017 U.S. Dist. LEXIS
107591, at *12-13 (attorneys’ fees are not identified in Rule 37(e) but are specifically
identified in all other sections of Rule 37); Newman v. Gagan, LLC, No. 2:12-CV-248, 2016
U.S. Dist. LEXIS 123168, at *20-21 (N.D. Ind. May 10, 2016). Because the Court is not


                                             204
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 55 of 75 PageID #:22193




prejudice) exists, then the court can impose sanctions, including presuming that the

information was unfavorable, instructing the jury to presume the information was

unfavorable, or entering dismissal or default. Fed. R. Civ. P. 37(e)(2).

       Rule 37(e) is implicated in this case because relevant Yahoo! chats and

GoDaddy emails, which could have and should have been preserved through

reasonable measures, have been lost and cannot be recovered, prejudicing Plaintiff.

In the Court’s view, the only unresolved aspect of Rule 37(e) is whether Defendants

intended to deprive Plaintiff of this ESI. 55

                            v. Rule 37’s Exceptions for Sanctions

       Except for subsection (e), all the other provisions of Rule 37 prohibit district

courts from imposing sanctions if the party’s actions were (a) substantially justified

or (b) harmless or sanctions would be unjust. Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii);

Fed. R. Civ. P. 37(b)(2)(C); Fed. R. Civ. P. 37(c)(1); 37(d)(3). Rule 37(c) provides that

courts need not impose sanctions if, in addition to the non-compliant party’s

position being “substantially justified,” the violation was “harmless.” Fed. R. Civ. P.

37(c). In contrast, under Rules 37(a) and (b), a court may decline to impose

monetary sanctions if “other circumstances make an award of expenses unjust.”

Rule 37(e) incorporates the concepts of harmlessness and justification in its




imposing an award of attorneys’ fees under Rule 37(e), it need not conclusively address this
issue now. All attorneys’ fees imposed are under other rules. Imposing attorneys’ fees as a
sanction under this rule at this time would be redundant.
55
   ESI may have been lost when the former defense counsel’s email system was migrated
and when the hard drive containing the images of the four hard drives crashed. The Court
is not imposing any sanctions for these unfortunate incidents. The evidence, if relevant,
was not lost because of a failure to take reasonable steps to preserve it.

                                            205
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 56 of 75 PageID #:22194




requirements that corrective measures or sanctions can only be imposed if

reasonable steps were not taken that resulted in prejudice. Fed. R. Civ. P. 37(e).

      Whether a party’s failure to comply with the discovery rules is “substantially

justified” or “harmless” is within the broad discretion of the district court. David v.

Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003). The same is true for a finding

that that the imposition of sanctions would be “unjust.” See Worldcom Network

Sevs. v. Metro Access, Inc., 205 F.R.D. 136, 141 (S.D.N.Y. 2002). The party facing

the sanctions (the non-complying party) bears the burden to establish that the

failure was substantially justified or harmless or the imposition of sanctions would

be unjust. Salgado by Salgado v. Gen. Motors, Corp., 150 F.3d 735, 742 (7th Cir.

1988); see also Torres v. City of L.A., 548 F.3d 1197, 1213 (9th Cir. 2008) (“[T]he

burden is on the party facing the sanction to demonstrate that the failure to comply

with Rule 26(a) is substantially justified or harmless”); Wilson v. Bradlees of New

England, Inc., 250 F.3d 10, 21 (1st Cir. 2001) (“Rather it is the obligation of the

party facing the sanctions for belated disclosure to show that its failure to comply

with the Rule was either justified or harmless. . . .”); Lorillard Tobacco Co. v.

Elston Self Serv. Wholesale Groceries, 259 F.R.D. 323, 327 (N.D. Ill. 2009) (burden

on non-complying party to show award would be unjust); 7 James Wm. Moore et al.,

Moore’s Federal Practice, § 37.97[3] at 37-184 (3d ed. 2019).

      “Substantially justified” means a reasonably debatable contention based on

both fact and law. Pierce v. Underwood, 487 U.S. 552, 565 (1988).

Misunderstanding the law does not make an action “substantially justified.”



                                          206
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 57 of 75 PageID #:22195




Musser v. Gentiva Health Servs., 356 F.3d 751, 758 (7th Cir. 2004). “Harmless”

means a lack of prejudice to the party entitled to the information. Am. Stock Exch.,

LLC v. Mopex, Inc., 215 F.R.D. 87, 93 (S.D.N.Y. 2002).

      The “unjust” provision is a “rather flexible catch-all provision.” Slabaugh v.

LG Elecs. USA, Inc., No. 1:12-cv-01020-RLY, 2014 U.S. Dist. LEXIS 161687, at *2

(S.D. Ind. Nov. 17, 2014). Black’s Law Dictionary unhelpfully defines “unjust” as

“[c]ontrary to justice; not fair or reasonable.” Unjust, Black’s Law Dictionary (11th

ed. 2019). But “[t]he definition of ‘unjust’ in the context of Rule 37 is unclear.” Smith

v. Bradley Pizza, Inc., No. 17-cv-02032, 2019 U.S. Dist. LEXIS 98337, at *35-36 (D.

Minn. June 12, 2019). The term may also be defined as “inequitable” or “harsh.”

Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212, 241 (3d Cir. 2007) (discussing

identical language in Fed. R. Civ. P. 16(f) context). According to the Third Circuit,

these definitions “invite a consideration of the degree of the sanction in light of the

severity of the transgression which brought about the failure to produce.” Id.

Essentially, this is a proportionality concept. Therefore, in determining whether

sanctions are “unjust,” courts may consider the nature of the offending party’s

discovery failures and the degree of prejudice and harm visited upon the prevailing

party relative to the prevailing party’s own abuses of the discovery process (if any).

See, e.g., Pelayo v. Platinum Limousine Servs., No. 15-00023, 2018 U.S. Dist. LEXIS

2573, at *13-17 (D. Haw. Jan. 5, 2018); SEC v. Yorkville Advisors, LLC, No. 12 Civ.

7728, 2015 U.S. Dist. LEXIS 24578, at *22-25 (S.D.N.Y. Feb. 27, 2015); HSBC Bank

USA, N.A. v. Resh, No. 3:12-cv-00668, 2014 U.S. Dist. LEXIS 10176, at *26-34 (S.D.



                                          207
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 58 of 75 PageID #:22196




W. Va. Jan. 28, 2014). And the Rule’s “unjust” exception allows a court to deny

attorneys’ fees “where the prevailing party also acted unjustifiably,” Fed. R. Civ. P.

37(a)(4) committee notes to 1970 amendment.

      Under the Rules’ plain language, the “unjust” provision is in addition to the

“substantially justified” provision. To some extent, “substantially justified” and

“unjust” embody the concept of “just;” therefore, a district court’s sanction imposed

because a party’s position was not “substantially justified” is also likely “just.” 7

James Wm. Moore et al., Moore’s Federal Practice, § 37.51[9][a] at 37-115; §37.97[3]

at 37-184. But “although the two terms’ meanings may overlap, ‘unjust

circumstances’ must necessarily differ from ‘substantial justification’ lest the two

provisions render one or the other surplusage. The primary difference between the

two is that the ‘unjust circumstances’ standard focuses on conduct of the moving

party; the ‘substantial justification’ standard is not so limited.” Lorillard Tobacco

Co. v. Elston Self Serv. Wholesale Groceries, 259 F.R.D. 323, 328 n.1 (N.D. Ill. 2009).

      The ability of the district court to reopen discovery after its closure does not

make a party’s action substantially justified or harmless. Finwall v. City of

Chicago, 239 F.R.D. 494, 501 (N.D. Ill. 2006). Untimely disclosures and discovery

responses and supplements to them are generally not substantially justified or

harmless. Amari Co. v. Burgess, No. 07 C 01425, 2012 U.S. Dist. LEXIS 157229, at

*14 (N.D. Ill. Nov. 2, 2012). Indeed, supplements made after the close of fact

discovery are by definition “untimely.” Mitchell v. Iowa Interstate R.R. Ltd., No. 07-

1351, 2010 U.S. Dist. LEXIS 157594, at *2-3 (C.D. Ill. May 25, 2010).



                                           208
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 59 of 75 PageID #:22197




      A district court need not make an explicit finding as to substantial

justification or harmlessness. David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir.

2003). But the courts of appeal, including the Seventh Circuit, have identified

several factors the district courts should consider when determining substantial

justification or harmlessness, even though these factors seem to be just reiterations

of the rule: (1) the prejudice or surprise caused by the failure, (2) the ability to cure

the prejudice, (3) the extent of trial disruption, and (4) the bad faith or willfulness

in failing to disclose. Tribble v. Evangelides, 670 F.3d 753, 760 (7th Cir. 2012).

      E. Application of Findings to Relevant Law

      Multiple violations of several rules of the Federal Rules of Civil Procedure

occurred. And the violations were not substantially justified or harmless, nor would

sanctions be unjust. Accordingly, sanctions are warranted.

             1. Sanctions are Warranted under Rules 26(g), 37(a), (b), (c)

                    a. Rule 26(g)

      Rule 26(g) authorizes a court to sanction attorneys, the parties they

represent, or both, if disclosures and discovery responses are made without

reasonable inquiry. Fed. R. Civ. P. 26(g). The “stop-and-think” requirement of this

rule was not met in this case on more than one occasion by both Leavens and Duke.

Because Stamatis did not sign any disclosures or discovery responses, he cannot

face sanctions under this Rule. Fed. R. Civ. P. 26(g); Dkt. 378, at 22.

      In Plaintiff’s memorandum in support of its motion for sanctions, it

specifically cited Rule 26(g) and argued the lack of a reasonable inquiry by



                                           209
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 60 of 75 PageID #:22198




Defendants and the former defense counsel. 56 Defendants’ 35-page response brief

made no mention of Rule 26(g) at all. Dkt. 347. 57 Because of this absence, the

Court flagged the failure. At the outset of the evidentiary hearing, the Court

addressed this with the current defense counsel. Tr. 8 (“I will ask the Defendants

this question now: Is it the Defendants’ position that Rule 37(e) abrogates all other

possible applicable rules relating to sanctions and a court’s inherent authority?”).

The Court did not flat out tell all the interested parties to address all the bases for

the sanctions, but it certainly gave a big hint. Of course, it is not the Court’s duty to

tell parties to address all relevant arguments. Nevertheless, the current defense

counsel seemed to recognize the Court’s point. Tr. 9 (“Obviously, I believe that to

the extent there is other discovery violations, okay, in addition to spoliation of ESI,

like intentional withholding of documents and some of the other things that

Plaintiffs have accused Defendants and the former defense counsel of, that there is

certainly – the court has authority to address that.”). Then during the hearing, the

Court flagged the issue again. At one point, Defendants objected to a line of




56
   Dkt. 294, at 51 (“A court is also required to impose sanctions against a party and/or its
counsel, pursuant to Rule 26(g)(3), when he/she falsely certifies that ‘to the best of that
person’s knowledge, information, and belief formed after reasonable inquiry,’ discovery
responses are complete and such disclosures have not been made for an improper purpose.”)
(emphasis in original); Dkt. 294, at 71 (“This Court is also required to impose sanctions
against Defendants and their counsel, pursuant to Rule 26(g)(3), because they wrongfully
certified that ‘to the best of their knowledge, information, and belief formed after reasonable
inquiry,’ their discovery responses and objections were complete and disclosures had not
been made for an improper purpose. Id. ‘The point of Rule 26(g) is to hold someone
personally responsible for the completeness and accuracy of discovery responses.’”)
(emphasis in original).
57
   Defendants were given up to 75 pages to respond, so they had plenty of room to address
this issue.

                                             210
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 61 of 75 PageID #:22199




questioning based on relevance. Tr. 388. After Plaintiff responded, the following

colloquy occurred:

      THE COURT:           Based upon that, overruled. That’s where I assumed he

was going.

      MR. SALAM:           And, your Honor, I just -- I respect your ruling.

      THE COURT:           Oh, thanks.

      MR. SALAM:           My concern is I still don’t see how that is relevant to the

issues in the sanctions motion, as to -- when I say “sanctions,” I know they have

raised it. I’m trying to understand what the relevance is to Rule 37 sanctions, the

issues in Rule 37 about whether or not there has been any ESI lost and not

otherwise recovered.

      THE COURT:           Well, remember that their motion was much more than

just Rule 37(e).

      So overruled.

      MR. SALAM:           Thank you, your Honor.

Tr. 389-90.

By this point, all the parties and the former defense counsel were on notice that the

sanctions motion was not limited to Rule 37(e).

      Defendants’ post-hearing brief made a terrible tactical decision to

intentionally not address Rule 26(g). Despite Plaintiff’s explicit reliance on the rule,

dkt. 294, at 51, 71, and despite the Court’s warning that all the bases should be

addressed, Tr. 8, 390, Defendants took the position that Plaintiff’s reliance on Rule



                                          211
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 62 of 75 PageID #:22200




26(g)(3) was perfunctory and therefore waived, so it did not need to address the

rule. Dkt. 382, at 2. Ironically, Defendants made that argument in a footnote. Dkt.

382, at 2 n.2. And undeveloped arguments made in footnotes are waived. Harmon

v. Gordon, 712 F.3d 1044, 1053 (7th Cir. 2013). Besides being waived, Defendants’

assertion is wrong. Plaintiff’s Rule 26(g) argument was adequately presented and

should have been addressed, especially after the Court confirmed that Plaintiff’s

motion for sanctions was not cabined to Rule 37(e). Tr. 7, 390. Regardless, even if

Plaintiff’s Rule 26(g) argument was not sufficiently developed, the Court has the

authority to raise a Rule 26(g) violation sua sponte. Liguria Foods, Inc. v. Griffith

Labs., Inc., 320 F.R.D. 168, 188 (N.D. Iowa 2017); St. Paul Reinsurance Co. v.

Commercial Fin. Corp., 198 F.R.D. 508, 511 (N.D. Iowa 2000). The Court will

address and impose sanctions under Rule 26(g).

      Leavens only argument as to Rule 26(g) was on the final page of the brief,

which stated, “[R]easonable reliance and good faith prevent sanctions from being

entered under Rule 26(g).” He went on to note that, “Rule 26(g) allows sanctions

when a party or counsel makes false certifications based upon reasonable inquiries.”

Dkt. 379, at 25. The discussion concluded by stating that there is “no evidence” that

Leavens engaged in this type of conduct and that “the repeated unsupported

suggestions to the contrary are merely indicative of the hyperbolic rhetoric that this

litigation has come to include.” Dkt. 379, at 25. Although the Court agrees that

this case has been and still is full of hyperbolic rhetoric, evidencing the belief that

litigation is war and the courtroom is a battlefield, it disagrees that there is “no



                                          212
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 63 of 75 PageID #:22201




evidence” that Leavens failed to make reasonable inquiries. The preceding 200-plus

pages are littered with the evidence.

      Rule 26(g) requires disclosures and discovery responses to be made upon

reasonable inquiry, with disclosures being complete and correct when made and

discovery responses being consistent with the Federal Rules of Civil Procedure.

Fed. R. Civ. P. 26(g)(1)(A),(B)(i). The rules that discovery responses must be

consistent with include the following: Rule 33(b), addressing interrogatory answers

and objections; Rule 34(b)(2), addressing document production and responses; and

Rule 37(a)(4), requiring complete and non-evasive discovery responses. With good

reason, no party contested either the completeness or consistency prong of Rule

26(g). Instead, Leavens—the only party to address the Rule 26(g) violations—

claimed that he made reasonable inquiries. Dkt. 379, at 25-26. But that’s wrong.

He didn’t.

      But before addressing Leavens’ lack of reasonable inquiry, consider all the

ESI that was not produced before the close of discovery in this “eight figure case.”

Dkt. 267, at 64; Tec-Air, 1994 U.S. Dist. LEXIS 2026, at *28-29 (in multimillion

dollar lawsuit the lack of an efficient system to ensure relevant documents produced

shows lack of reasonable inquiry). This includes about 112 pages of Yahoo! emails

produced on March 29, 2018. Dkt. 294-2, at 2-114. This also includes nearly 15,000

pages of Yahoo! emails produced on May 31 and June 1, 2018. And it includes

nearly 23,000 GoDaddy documents that contain the agreed-upon search terms that

have yet to be produced. Dkt. 318-1, at 13. The untimely produced ESI also



                                         213
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 64 of 75 PageID #:22202




included the email communications between Duke and Edmiston, as well as at least

one recording of the Las Vegas trade show encounter. Additionally, consider the

ESI that was never produced, including the Yahoo! chats and the GoDaddy emails,

because it was destroyed during the pendency of this case. Tr. 216, 219, 927 (chats

destroyed); Tr. 67, 164, 168, 173, 180, 936, 938-39 (GoDaddy emails destroyed); Tr.

1498-1500 (chats destroyed in 2018); Dkt. 382, at 7; Dkt. 372 at 7-11 (chats

destroyed in 2016).

      With regard to ESI, reasonable inquiry necessitates a proper custodian

interview. A proper custodian interview has been required for years before this case

was even filed. Kenneth J. Whithers, Computer-Based Discovery in Federal Civil

Litigation, 2000 Fed. Cts. L. Rev. 2, 3-4 (2000). A custodian interview required

Leavens to take an active and affirmative role to investigate 21 Century Smoking’s

information technology structure by asking difficult, thorough questions to identify

custodians and locations of potentially relevant ESI. See, e.g., HM Elecs., Inc., 2015

U.S. Dist. LEXIS 104100, at *40; Phoenix Four Inc., 2006 U.S. Dist. LEXIS 32211,

at *17-18. None of that happened. And a proper custodian interview prevents blind

reliance on a client’s general description of its information systems. Scheindlin &

Capra, supra, at 209; Whithers, Computer-Based Discovery in Federal Civil

Litigation, 2000 Fed. Cts. L. Rev. at 3-4. Leavens never conducted a custodian

review nor had any of his associates conduct a custodian interview. Tr. 243, 773-75,

783, 995-96, 1127-28. The absence of a custodian review is strong evidence that

counsel did not conduct a reasonable inquiry. Metro Opera Ass’n., 212 F.R.D. at



                                         214
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 65 of 75 PageID #:22203




221; see also, Small, 2018 U.S. Dist. LEXIS 134716, at *149-50; HM Elecs., Inc.,

2015 U.S. Dist. LEXIS 104100, at *46 (“it was unreasonable to ask one person”).

And recall that a custodian interview is not a new concept; instead, it is merely a

modern outgrowth of a client interview, which long ago were needed to establish a

reasonable inquiry. Dessem, supra, at 9-10, 17; Mauet, supra, at 29-32.

      Armed with the information obtained from the custodian interview, counsel

should have a reasonable understanding of the client’s information systems.

Counsel is required to have that understanding. A PDX Pro Co., 311 F.R.D. at 657;

see also HM Elecs., 2015 U.S. Dist. LEXIS 104100, at *57-58. The absence of a

reasonable understanding of the client’s information systems is strong evidence that

counsel did not conduct a reasonable inquiry. A PDX Pro Co., 311 F.R.D. at 657;

Metro. Opera Ass’n., 212 F.R.D. at 221-23; Small, 2018 U.S. Dist. LEXIS 134716, at

*149-50; HM Elecs., Inc., 2015 U.S. Dist. LEXIS 104100, at *46. As shown

throughout this order, Leavens did not have a reasonable understanding of

Defendants’ information systems. See, e.g., Dkt. 256, at 13-14 (“I just don’t have the

technological background necessarily to make the technical distinction that escapes

us here, which is that those emails would not be revealed in the search that was

done of those four computers.”).

      The understanding of the client’s information systems allows counsel to

create a systematic process and plan for responding to discovery requests. Nat’l.

Ass’n. of Radiation Survivors, 115 F.R.D. at 552-53. The absence of a process and a

plan is strong evidence that counsel did not conduct a reasonable inquiry. Metro.



                                         215
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 66 of 75 PageID #:22204




Opera Ass’n., 212 F.R.D. at 221; Nat’l. Ass’n. of Radiation Survivors, 115 F.R.D. at

556; see Tec-Air, 1994 U.S. Dist. LEXIS 2026, at *28-29. Leavens had no process or

plan for responding to discovery requests. Tr. 891 (“I don’t know whether we did or

not, the methodology of collecting the documents to respond to a document

request.”). He just had his associates call Duke for the ESI. Tr. 1104-06. And Duke

was even left on his own to determine the materiality of the ESI. Tr. 786. The

complete lack of a process and plan (or any systemized structure) to any aspect of

discovery is evidenced in other ways, including the lack of documentation, Tr. 759,

the lack of directions to the associates working on ESI issues, Tr. 767, 773, and the

lack of direction to the ESI vendor, other than having his associate tell the vendor

to copy the hard drives. Tr. 813.

      Part of the process and plan includes monitoring of the identification,

preservation, collection, and production of ESI. The Sedona Conference,

Commentary on Legal Holds, Second Edition: The Trigger & The Process, 20 Sedona

Conf. J. 341, 358 (2019) (collecting cases and other authority dating back to 2004);

see, e.g., Charlestown Capital Advisors, LLC, 2020 U.S. Dist. LEXIS 180982, at *34.

The absence of reasonable monitoring is strong evidence that counsel did not

conduct a reasonable inquiry. Metro. Opera Ass’n., 212 F.R.D. at 221-22; see also

Franklin v. Howard Brown Health Ctr., No. 17 C 8376, 2018 U.S. Dist. LEXIS

171609, at *6-7 (N.D. Ill. Oct. 4, 2018). Leavens completely failed to monitor the

process. He failed to monitor his own associates and he failed to monitor Duke. Tr.

786, 1104-06. The absolute complete lack of monitoring is evidenced by this simple



                                         216
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 67 of 75 PageID #:22205




fact: During the pendency of this case, significant and relevant ESI—the Yahoo!

chats and certain GoDaddy emails—were destroyed.

      The most telling evidence that a reasonable inquiry was not conducted is the

ease and speed with which a large volume of ESI is produced once a reasonable

inquiry is done. HM Elecs., 2015 U.S. Dist. LEXIS 104100, at *35 (“There can be no

doubt that Defendants and their attorneys failed to make reasonable inquiries,

because Defendants’ lead attorneys were able to identify masses of responsive ESI

in September and December when they finally inquired of their vendors about the

ESI.”); Qualcomm, 2008 U.S. Dist. LEXIS 911, at *35; Tec-Air, 1994 U.S. Dist.

LEXIS 2026, at *28 (“Finally the documents that were belatedly produced after the

close of discovery were found with little effort once it was decided to conduct a

focused search for documents from 1974.”). Here, once the former defense counsel

asked obvious questions that should have been asked during a reasonable custodian

interview, an avalanche of relevant and responsive ESI was produced. And after

the Yahoo! email failure came to light, it was unreasonable for any of them not to

conduct the same inquiry about the GoDaddy emails.

      Much of the prejudice that occurred because of the Rule 26(g) violations could

have been avoided had Duke simply been candid with the former defense counsel.

See Metro. Opera Ass’n., 212 F.R.D. at 221 (“The client is charged with knowledge of

what documents it possesses.”). He affirmatively told them that all the electronic

records were located on the four computer hard drives and that they had all the

ESI. Tr. 604-07, 609, 629, 1029, 1242; LS Ex. 7. But Duke knew his web-based



                                          217
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 68 of 75 PageID #:22206




emails were not located on these hard drives, and never told the former defense

counsel. Tr. 129-31, 238-39, 281-82, 838, 908. Indeed, Duke participated in the

collection of the emails from the hard drives, so he knew the productions would be

incomplete. Tr. 118, 611, 1037, 1428, 1430-31; Dkt. 288, at 4. And even though he

was fully aware that the Yahoo! emails were not produced because they were web-

based, he never disclosed that the GoDaddy emails—which were likewise web-

based—had not been searched until another year past. Tr. 281-82, 1401-02, 1410-

11. At its core, Rule 26(g) requires objective good faith of not only counsel but also

the parties. See Nat’l Ass’n of Radiation Survivors, 115 F.R.D. at 554-55. Duke’s

actions were not in good faith.

      Both Leavens and Duke must pay Plaintiff’s attorneys’ fees because both

violated Rule 26(g). Bernal, 479 F. Supp. 2d at 1334; Brown, 2014 U.S. Dist. LEXIS

90123, at *51. These violations could not have occurred without both Duke’s

dishonesty and Leavens’ disinterest and dereliction of duty.

                    b. Rule 37(a)

      When a party provides incomplete or evasive disclosures, answers to

interrogatories, or responses to requests to produce, the other party can seek to

compel complete and non-evasive productions, answers, and responses. Fed. R. Civ.

P. 37(a). If the court grants the motion, as the Court has done here, then the non-

complying party or its attorney or both must pay the moving party’s reasonable

expenses, including attorneys’ fees, unless the non-complying party’s position was




                                          218
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 69 of 75 PageID #:22207




substantially justified or an award of expenses would be unjust. Fed. R. Civ. P.

37(a)(5).

       In Plaintiff’s memorandum in support of its motion for sanctions, it

specifically cited and relied upon Rule 37(a). Dkt. 294, at 50-51, 71. 58 Like Rule

26(g), in Defendants’ 35-page response brief, they never addressed Rule 37(a). Dkt.

347. Again, this failure caused the Court to flag the issue before and during the

evidentiary hearing. Tr. 8, 389-90. In Defendants’ post-hearing brief, they

recognized that Plaintiff relied upon Rule 37(a) and represented that they would

address the rule. Dkt. 382, at 2. But they never did. None of the former defense

counsel’s post-hearing briefs addressed Rule 37(a) either. Dkts. 378-79, 383. And

nowhere did any of their briefs argue that their actions were substantially justified

or that an award of attorneys’ fees would be unjust under Rule 37(a). So, they have

forfeited their objections to sanctions under Rule 37(a). Kenall Mfg. Co. v. Cooper

Lighting, LLC, 354 F. Supp. 3d 877, 883 (N.D. Ill. 2018); see also Henry v. Hulett,

969 F.3d 769, 785-86 (7th Cir. 2020).

       Once Plaintiff filed the motion for sanctions under Rule 37, the Defendants

and the former defense counsel were on notice that the Court could sanction any of




58
  Rule 37(a) was flagged many ways on at least three pages. Dkt. 294 at 50-51 ( “Multiple
provisions of this Rule have been triggered by Defendants conduct in this case, including:
Rule 37(a)(3)(A) which governs motions to compel disclosure and for appropriate sanctions. .
. Rule 37 also provides for the recovery of the moving party’s expenses, including attorneys’
fees from the non-compliant party’s discovery violations, and requires the payment of these
expenses for certain misconduct.”) (emphasis in original); Dkt. 294 at 71 (“Plaintiffs’
recovery of reasonable expenses, including attorneys’ fees is required under several
provisions of Rule 37. Pursuant to Rule 37(a)(5)(A), Defendants must pay Plaintiffs’
reasonable expenses incurred in making this and earlier Rule 37 motions.”).

                                            219
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 70 of 75 PageID #:22208




them under this rule. DeVaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1160 (11th

Cir. 1993). Further, the Court has authority to impose sanctions sua sponte under

Rule 37. Elmore v. City of Greenwood, No. 3:13-cv-01755, 2015 U.S. Dist. LEXIS

80904, at *14 (D.S.C. June 23, 2015).

          For the sake of completeness and to resolve a clear basis upon which Plaintiff

sought sanctions and this Court can impose sanctions, the Court addresses this

rule. The Court does so despite Defendants’ and the former defense counsel’s

forfeiture of any arguments to the contrary. The Court focuses on the more than

23,000 documents in Defendants’ GoDaddy email accounts and the 15,000 pages of

documents in the Yahoo! account that contained the agreed-upon search terms.

Dkt. 318-1, at 13; Dkt. 370, at 3-5; Tr. 912; Pl.’s Ex. 91. These were required to be

produced years ago. Dkt. 116.

          Defendants provided incomplete disclosures and responses to document

requests. The GoDaddy email accounts, containing thousands of relevant and

responsive documents, still have not been produced. Dkt. 318-1, at 13. And the

Yahoo! account was likewise not searched with the agreed-upon terms before the

close of fact discovery, and those documents were not produced until Plaintiff had

already filed its summary judgment motion and response. Plaintiff’s motion for

sanctions under Rule 37(a) is completely meritorious. Defendants are ordered to

produce all responsive documents to Plaintiff’s production requests, including

producing all GoDaddy emails that contain the agreed-upon search terms. 59 The



59
     The Court is not precluding a privilege and relevance review of those documents.

                                              220
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 71 of 75 PageID #:22209




documents must be provided in native, searchable format within 30 days of the

entry of this order. Because the Court is granting the motion, Defendants must pay

Plaintiff’s reasonable expenses, including attorneys’ fees. Rule 37(a) authorizes the

Court to impose an attorneys’ fees sanction against a party and its attorneys. The

Court requires both Defendants as well as Leavens and Stamatis to pay the

attorneys’ fees.

      Although Stamatis was not involved in the initial discovery including the e-

discovery, he abdicated his responsibilities as a lead attorney by blindly relying on

Duke and leaving the problems to be solved by other counsel. Laukus, 292 F.R.D. at

509, Tr. 1290, 1390-91. And just like Leavens, Stamatis was on notice as to the

discovery problems by the spring of 2018 at the latest. And like Leavens, he

undertook no investigation. Stamatis merely asked Duke for an explanation, which

he took at face value and ordered the other former defense counsel to ensure that

there would be no more problems. Tr. 1290, 1310 (“Well, we looked at it. And I

don’t know what the results were. I still don’t know.”), 1357 (“I took [Duke’s

representations] as face value, and we moved on from there.”), 1390-91, 1399-1400.

Stamatis’ main argument against sanctions is that much of the discovery occurred

before he filed an appearance. Dkt. 378, at 2, 5-6, 13. But being late to the party is

not an excuse. HM Elecs., 2015 U.S. Dist. LEXIS 104100, at *68-69 (“This excuse

shows [counsel] did not, and still do not, comprehend that it is their duty to become

actively engaged in the discovery process, to be knowledgeable about the source and

extent of the ESI, and to ensure that all gathered data is accounted for, and that



                                         221
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 72 of 75 PageID #:22210




these duties are heightened—not diminished—when there is a transition between

firms or other personnel critical to discovery.”); Nat’l Ass’n of Radiation Survivors v.

Turnage, 115 F.R.D. 543, 555 (N.D. Cal. 1987) (if counsel relies on investigation of

preceding counsel or a party, the duty remains on counsel to acquire knowledge and

facts sufficient to enable counsel to certify discovery responses). And being late to

the party is even less of an excuse when Stamatis was on notice of the multiple

discovery problems. Bankdirect Capital Fin., 2018 U.S. Dist. LEXIS 224705, at *12

(after prior errors are discovered “[t]hat ought to have put counsel on their most

careful behavior, but it clearly didn’t happen”); Qualcomm, 2008 U.S. Dist. LEXIS

911, at *36, *48 (sanctions imposed, in part, because counsel failed to heed several

warning signs that ESI search and production was inadequate). As a lead counsel,

Stamatis was waist deep in this case when the Yahoo! production errors came to

light. But instead of taking the e-discovery issues seriously, he belittled Plaintiff’s

valid concerns. And he did so even after the Court gave explicit warnings about the

e-discovery failures, including the dangers relating to self-collection. Dkt. 249, at

23-26; Dkt. 256, at 16; Dkt. 267, at 30, 65; Dkt. 274. And like Leavens, Stamatis

never conducted any reasonable investigation into the e-discovery issues after the

Yahoo! email failure arose. Simply asking a client who has already been less than

candid for an explanation and then blindly accepting the explanation is not a

reasonable investigation. This is particularly true because the Court warned

Stamatis about investigating the matter. Dkt. 249, at 23, 25-26 (“I see this whole

thing blowing up. * * * I would spend a lot of time talking to Mr. Duke about what



                                          222
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 73 of 75 PageID #:22211




happened with the ESI.”). The brief San Diego meeting, which none of the

participants recalled with any clarity, is in no way a reasonable investigation.

Nevertheless, his late involvement is why the Court has apportioned a smaller

percentage of the fees to be paid by him.

      Duke must pay as well. He was not candid with his counsel. Duke provided

misleading and false information to them, repeatedly telling them they had all the

data when they didn’t, and he knew they didn’t. Tr. 604-05, 609, 1242, 1401-02,

1410-11; LS Ex. 7; Dkt. 318-1 at 13. And when he knew that the GoDaddy emails

had not been searched, he failed to correct that error. The facts establish that Duke

knew the GoDaddy emails had not been searched and produced no later than the

spring of 2018. In fact, he likely knew this when he personally participated in the

imaging of his four hard drives in early 2015. The facts also establish that despite

this knowledge, he did not notify the former defense counsel that the GoDaddy

email accounts had not been searched until May 2019.

      For these reasons, as well as the reasons explained throughout this order,

Defendants, Leavens, and Stamatis are sanctioned under Rule 37(a).

      For the reasons stated below, the failure to produce these documents was not

substantially justified nor would the award of fees be unjust.

                    c. Rule 37(b)

      When parties fail to obey court orders, district courts are authorized to

impose just sanctions, including attorneys’ fees and prohibiting the violating party

from introducing matters into evidence. Fed. R. Civ. P. 37(b)(2). Intent to violate



                                            223
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 74 of 75 PageID #:22212




an order is not required to impose sanctions under this rule; the violator’s mental

state only goes to the type and extent of sanctions. e360 Insight, 658 F.3d at 642.

The mental state is also captured in the factors courts should consider in fashioning

an appropriate sanction. Tribble, 670 F.3d at 760.

      Plaintiff’s motion sought sanctions for violating this Court’s June 11, 2015,

order, among other orders. Dkt. 294, at 52-54, 73. Defendants did not respond to

this argument in their response brief. Dkt. 347. Plaintiff’s post-evidentiary hearing

brief continued to seek sanctions under Rule 37(b) for violating this order. Dkt. 381,

at 20, 25. Leavens did not respond to Plaintiff’s request for sanctions under this

rule. Dkt. 379. So, Leavens has forfeited his objections to the imposition of

sanctions under Rule 37(b). See Kenall Mfg. Co., 354 F. Supp. 3d at 883; see also

Henry, 969 F.3d at 785-86. Stamatis noted that he was not involved in the violation

of the June 11, 2015, order, so no sanctions are warranted against him. Dkt. 378, at

14, 22. The Court agrees. In contrast to their response brief, in their post-hearing

brief, Defendants addressed the request for sanctions under Rule 37(b)(2) for

violating the June 11, 2015, order. Dkt. 382, at 17-18.

      The June 11, 2015, order granted Plaintiff’s motion to compel production of

documents, including communications, relating to Saraswat’s and Webrecsol’s SEO

work for Defendants. Dkt. 132; Dkt. 269, at 17-18. The Court gave Defendants

until June 15, 2015, to produce the documents. Dkt. 132. At the hearing granting

the motion, the Court stated that it wanted “a complete production, so [Plaintiff’s

counsel] are not getting them piecemeal and then something else happens, so that



                                         224
Case: 3:12-cv-50324 Document #: 439-2 Filed: 01/19/21 Page 75 of 75 PageID #:22213




they get all the documents that are responsive.” Dkt. 269, at 17-18. Following this

order, Life contacted Duke and requested that these documents be produced. Tr.

1127-28. Duke told Life that no documents existed. Tr. 1227-28. Duke made this

representation even though he used Yahoo! chat to communicate with Saraswat,

and he never even searched Yahoo! chat. Tr. 138, 139. Moreover, by this time,

Leavens—who should have been supervising Duke—knew that Duke used both

Yahoo! email and Yahoo! chat for 21 Century Smoking’s business. Tr. 783-84. But

Leavens never followed up with Duke to confirm that he searched either. Instead,

working under the direction of Leavens, Life blindly took Duke at his word and

informed Plaintiff’s counsel that no responsive documents existed. Tr. 1227; Dkt.

294-2, at 656; Pl.’s Ex. 55.

       Duke’s representation to Life and Life’s representation to Plaintiff’s counsel

were false. Tr. 1223-24, 1227-28. Responsive documents existed but were not

disclosed by June 15, 2015. Tr. 1228. Rather than a complete production per the

Court’s order, Defendants made no production.

       At the hearing, Duke testified he was not asked for these documents until

March of 2018. Tr. 205. Defendants did not make this argument in their post-

hearing brief and, even if they did, the Court has already explained in detail that

this testimony is not credible. Instead, Defendants’ post-hearing brief argued that

Duke “honestly” stated that all the responsive documents Defendants were aware of

had been produced. Dkt. 382, at 17. Duke’s purported honesty is not a defense to

the imposition of sanctions under Rule 37(b)(2), which provides for sanctions even



                                         225
